Exhibit 10.2

 

REAL PROPERTY ASSET PURCHASE AGREEMENT

BY AND AMONG

Prospect Medical Holdings, Inc.,

as "Prospect Medical"

AND

THE ENTITIES IDENTIFIED AS “SELLERS,” "BORROWER" AND "Operator Lessees" ON
SCHEDULE 1-A ATTACHED HERETO,

collectively as the "Prospect Medical Subsidiaries"

AND

THE ENTITIES IDENTIFIED AS “BUYERS,” "LENDER" AND “MPT TRS LENDER” ON SCHEDULE
1-B ATTACHED HERETO,

collectively as the "MPT Parties"

 

 

 

Dated as of July 10, 2019

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

1.

BASIC TRANSACTION

 

3

 

1.1

 

Sale and Purchase and Financing of Assets

 

3

 

1.2

 

Excluded Assets

 

3

 

1.3

 

Purchase Price and Mortgage Loan Amount

 

4

 

1.4

 

Payment of Purchase Price and Advance of TRS Loan and Mortgage Loan Amount

 

5

 

1.5

 

Post-Closing Adjustments

 

5

 

1.6

 

Liabilities of Prospect Medical Parties

 

8

 

1.7

 

Closing

 

9

 

1.8

 

Allocation of Purchase Price and Mortgage Loan Amount; Tax Reporting

 

9

2.

REPRESENTATIONS AND WARRANTIES OF THE PROSPECT MEDICAL PARTIES

 

10

 

2.1

 

Existence; Good Standing; Enforceability

 

10

 

2.2

 

Capitalization of Prospect Medical

 

11

 

2.3

 

Subsidiaries of Prospect Medical

 

11

 

2.4

 

No Conflict; Consents

 

13

 

2.5

 

Financial Statements

 

14

 

2.6

 

No Undisclosed Liabilities

 

15

 

2.7

 

Title to Personal Property; Related Matters

 

15

 

2.8

 

Absence of Litigation; Orders

 

15

 

2.9

 

Taxes

 

16

 

2.10

 

Employee Benefit Plans/ERISA

 

17

 

2.11

 

Labor Matters

 

18

 

2.12

 

Contracts and Commitments; Enforceability

 

19

 

2.13

 

Intentionally Omitted

 

19

 

2.14

 

Insurance

 

19

 

2.15

 

Licenses; Reimbursement; Accreditation

 

20

 

2.16

 

Healthcare Compliance

 

20

 

2.17

 

Transactions with Affiliates

 

21

 

2.18

 

No Brokers

 

21

 

2.19

 

Patriot Act Compliance

 

22

 

2.20

 

Ability to Grant Security Interest

 

22

 

2.21

 

Title and Condition of the Real Property

 

22

 

2.22

 

Compliance with Environmental Laws

 

24

 

2.23

 

Licenses/Compliance with Laws

 

25

 

2.24

 

Solvency

 

25

3.

REPRESENTATIONS AND WARRANTIES OF THE MPT PARTIES

 

26

 

3.1

 

Organization

 

26

 

3.2

 

Authority

 

26

 

3.3

 

No Conflict

 

26

 

3.4

 

Litigation

 

27

 

3.5

 

Brokers

 

27

 

3.6

 

Absence of Conduct; Undisclosed Liabilities

 

27



--------------------------------------------------------------------------------

 

 

3.7

 

Financing

 

27

4.

PRE-CLOSING COVENANTS

 

27

 

4.1

 

Conduct of Business Prior to Closing

 

27

 

4.2

 

Repayment of Indebtedness and Release of Encumbrances

 

28

 

4.3

 

Insurance

 

28

 

4.4

 

Consent to Collateral Assignment

 

28

 

4.5

 

Title and Survey Review

 

29

 

4.6

 

Damage or Condemnation of Real Property

 

30

5.

ADDITIONAL AGREEMENTS

 

30

 

5.1

 

Access to Information

 

30

 

5.2

 

Third Party Consents and Regulatory Approvals

 

32

 

5.3

 

Confidentiality; Press Releases

 

32

 

5.4

 

No Shop; Alternative Proposals

 

33

 

5.5

 

Collateral Assignments

 

33

 

5.6

 

Further Action

 

34

 

5.7

 

Special Condition Property

 

34

 

5.8

 

Use of Proceeds

 

34

 

5.9

 

Other Actions by Parties

 

34

6.

CONDITIONS TO OBLIGATION TO CLOSE; DELIVERABLES; CLOSING MATTERS

 

35

 

6.1

 

Conditions to the Obligations of Each Party to Effect the Transactions

 

35

 

6.2

 

Additional Conditions to Obligations of the MPT Parties

 

35

 

6.3

 

Additional Conditions to Obligations of the Prospect Medical Parties

 

38

 

6.4

 

Closing of Special Condition Property

 

39

 

6.5

 

Closing Cost Allocations and Prorations

 

39

7.

TERMINATION

 

40

 

7.1

 

Termination

 

40

 

7.2

 

Effect of Termination

 

41

8.

SURVIVAL: INDEMNIFICATION

 

41

 

8.1

 

Survival

 

41

 

8.2

 

Prospect Medical Parties' Agreement to Indemnify

 

41

 

8.3

 

MPT Parties' Agreement to Indemnify

 

42

 

8.4

 

Notification and Defense of Claims

 

42

 

8.5

 

Investigations

 

43

 

8.6

 

Limitation of Liability

 

43

 

8.7

 

Exclusive Remedy

 

43

9.

REPRESENTATIVES OF PARTIES

 

44

 

9.1

 

Prospect Medical Parties

 

44

 

9.2

 

MPT Parties

 

44

10.

GENERAL PROVISIONS

 

44

 

10.1

 

Notices

 

44

 

10.2

 

Disclosure Schedules

 

46

 

10.3

 

Assignment

 

46

 

10.4

 

Severability

 

46

 

10.5

 

Interpretation

 

47

 

10.6

 

Fees and Expenses

 

47

ii



--------------------------------------------------------------------------------

 

 

10.7

 

Governing Law

 

47

 

10.8

 

Jurisdiction and Venue

 

48

 

10.9

 

Waiver of Jury Trial

 

48

 

10.10

 

Specific Performance and Remedies

 

49

 

10.11

 

Entire Agreement; Modification

 

49

 

10.12

 

Extension; Waiver

 

50

 

10.13

 

Joint Drafting

 

50

 

10.14

 

Counterparts

 

50

 

10.15

 

Binding Effect; No Third Part Beneficiaries

 

50

 

10.16

 

Exhibits within Exhibits

 

50

 

10.17

 

No Recourse

 

50

 

10.18

 

Electronically Transmitted Signatures

 

51

 

10.19

 

Necessary Actions

 

51

 

 

 

iii



--------------------------------------------------------------------------------

 

REAL PROPERTY ASSET PURCHASE AGREEMENT

THIS REAL PROPERTY ASSET PURCHASE AGREEMENT ("Agreement") made and entered into
as of July 10, 2019 (the "Effective Date"), by and among PROSPECT MEDICAL
HOLDINGS, INC., a Delaware corporation (“Prospect Medical”), the entities listed
on Schedule 1-A under the heading “Sellers” (individually and collectively as
the context may require, the "Sellers" and for purposes of this Agreement,
"Sellers" shall be deemed to include the Special Condition Sellers from and
after the Effective Date), Alta Newport Hospital, Inc., a California corporation
(the "Borrower"), and the entities listed on Schedule 1-A hereto under the
heading "Operator Lessees" (individually and collectively as the context may
require, the "Operator Lessees" and together with the Sellers and Borrower,
collectively, the "Prospect Medical Subsidiaries"), and the entities listed on
Schedule 1-B hereto under the heading "Buyers" (individually and collectively as
the context may require, the "Buyers"), MPT of Tustin PMH, L.P., a Delaware
limited partnership (the "Lender"), and MPT TRS Lender PMH, LLC, a Delaware
limited liability company (the "MPT TRS Lender" and together with the Buyers and
the Lender, the "MPT Parties"). Prospect Medical, the Prospect Medical
Subsidiaries, and the MPT Parties are herein sometimes collectively referred to
as the "Parties."  An index of defined terms used in this Agreement is attached
as Annex A hereto.

RECITALS

WHEREAS, the Sellers and the Borrower collectively own certain separate tracts
of land in the States of California, Connecticut, and Rhode Island, and the
Commonwealth of Pennsylvania, with common street addresses listed on EXHIBIT A
attached hereto, the legal descriptions of which will be finalized pursuant to
Section 4.5 (such land, including all hereditaments, easements, rights of way
and other appurtenances related thereto, the "Land"), and all Improvements
located thereon (the Land and such Improvements located thereon are sometimes
collectively referred to herein as the "Real Property");

WHEREAS, the Sellers, the Operator Lessees, and the Borrower collectively
operate a portfolio of healthcare facilities in the States of California,
Connecticut, and Rhode Island, and the Commonwealth of Pennsylvania, located on
the Real Property (each such facility shall be individually referred to as a
"Facility" and collectively, the "Facilities");

WHEREAS, subject to satisfaction of the terms and conditions set forth herein,
each Seller hereby agrees (and on behalf of the Special Condition Seller,
Prospect Medical hereby agrees) to sell to the applicable Buyer and each Buyer
hereby agrees to purchase from the applicable Seller, the applicable Acquired
Assets (as defined below) owned by such Seller, for the amounts set forth on
Schedule 1-C (collectively, the "Sales");

WHEREAS, subject to satisfaction of the terms and conditions set forth herein,
Borrower hereby agrees to borrow from the Lender and the Lender hereby agrees to
make the mortgage loan to the Borrower, of the aggregate amount set forth on
Schedule 1-D (collectively, the "Mortgage Loan");



--------------------------------------------------------------------------------

 

WHEREAS, in connection with the closing of the transactions contemplated hereby:
(i) certain of the Buyers, as landlords, and certain of the Sellers or Operator
Lessees, as tenants, shall enter into a Master Lease Agreement in the form
attached hereto as EXHIBIT B (the "Master Lease I") with respect to the portions
of the Real Property described on Exhibit A as "Master Lease I Properties"; (ii)
certain of the Buyers, as landlords, and certain of the Sellers or Operator
Lessees, as tenants, shall enter into a Master Lease Agreement in the form of
Master Lease I, but with the riders and inserts attached hereto as EXHIBIT C
(the "Master Lease II" and together with Master Lease I, the "Master Leases")
with respect to the portions of the Real Property described on Exhibit A as
"Master Lease II Properties"; (iii) the Lender and the Borrower shall enter into
that certain Real Estate Loan Agreement in the form attached hereto as EXHIBIT D
(the "Mortgage Loan Agreement"), with respect to the portion of the Real
Property described on Exhibit A as "Mortgage Loan Property," together with the
Mortgage (as hereinafter defined), the Promissory Note (as hereinafter defined)
and the other documents and instruments contemplated therein (collectively, with
the Mortgage Loan Agreement, the "Mortgage Loan Documents"), pursuant to which
the Lender shall make the Mortgage Loan to the Borrower; and (iv) the MPT TRS
Lender shall make the TRS Loan (as herein defined) to Prospect Medical, which
shall be evidenced by a Promissory Note in the form attached hereto as Exhibit E
(the "TRS Note");

WHEREAS, notwithstanding that the parties are structuring the Sales transactions
as a sale/leaseback, for state, federal and local income tax purposes the
parties intend to treat the Sales involving solely those portions of the Real
Property described on Exhibit A as "Master Lease II Properties" as a financing
secured by such portion of the Real Property as more fully described in this
Agreement;

WHEREAS, the Master Leases, the Mortgage Loan Agreement and the TRS Note will be
cross-collateralized and cross-defaulted; and

WHEREAS, subject to satisfaction of the terms and conditions set forth herein,
the consummation of the Sales, the TRS Loan, and the making of the Mortgage Loan
(and the payment of the aggregate Purchase Price and the advancing of the TRS
Loan Amount and the Mortgage Loan Amount (each as hereafter defined) will occur
simultaneously, other than the consummation of the Sales with respect to the
Special Condition Property which will occur once the Special Conditions have
been satisfied (collectively, the "Transactions").

AGREEMENT

NOW, THEREFORE, in consideration of the respective agreements and commitments
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties, it is hereby
agreed by and among the Parties as follows:

2



--------------------------------------------------------------------------------

 

1.BASIC TRANSACTION.  

1.1Sale and Purchase and Financing of Assets.  On and subject to satisfaction of
the terms and conditions of this Agreement, (i) each Seller agrees to sell,
assign, convey, transfer and deliver to the applicable Buyer and each such Buyer
hereby agrees to purchase and otherwise acquire from such Seller, all of such
Seller's right, title and interest in and to the Acquired Assets (free and clear
of all Encumbrances other than Permitted Encumbrances) for the amounts set forth
on Schedule 1-C, (ii) Prospect Medical agrees to obtain the TRS Loan from the
TRS Lender pursuant to the TRS Note, and the TRS Lender agrees to make the TRS
Loan to Prospect Medical, and (iii) the Borrower agrees to obtain a
first-priority mortgage loan from the Lender and such Lender hereby agrees to
make a first-priority mortgage loan to the Borrower, all secured by the Financed
Asset (free and clear of all Encumbrances other than Permitted Encumbrances) in
the amounts set forth on Schedule 1-D, and in accordance with the terms of the
Mortgage Loan Documents. Except as otherwise expressly provided to the contrary
herein, the obligations and liabilities of Prospect Medical and the Prospect
Medical Subsidiaries (collectively, the "Prospect Medical Parties") under this
Agreement shall be joint and several and the MPT Parties' obligations and
liabilities under this Agreement shall be joint and several.

The terms "Acquired Assets" and "Financed Asset" shall mean, with respect to
each Seller and/or Borrower, individually and as applicable, all of such
Seller's and/or Borrower's right, title and interest in and to the following:

(a)All Real Property;

(b)To the extent permitted by applicable law and legally assignable, all
intangible property relating exclusively to the Real Property, including, but
not limited to, zoning rights, Licenses (other than those Licenses relating to
the operation of the Facilities, including, without limitation, the Healthcare
Licenses, which are specifically excluded) and Warranties and indemnifications
or similar rights affecting or inuring to the benefit of the Real Property or
the owner thereof; and

(c)To the extent owned and in the possession or control of any of the Prospect
Medical Parties, all site plans, surveys, architectural drawings, plans and
specifications, building condition inspection reports, engineering and
environmental plans and studies, title reports, floor plans and landscape plans
relating to the Real Property (collectively the “Property Documents”).

1.2Excluded Assets. Notwithstanding anything to the contrary contained herein,
including Section 1.1 above, each of the Prospect Medical Parties, as
applicable, shall retain all of its right, title and interest in and to and
shall have no obligation to (and shall not be deemed to) sell, assign, convey,
transfer, mortgage, pledge, hypothecate or otherwise deliver to Buyers and/or
Lender, as applicable, any or all of its assets and properties other than the
Acquired Assets and the Financed Asset (collectively, the "Excluded Assets"),
which Excluded Assets shall include, without limitation, the following:

(a)All cash, funds, accounts receivables, securities and investments of any of
the Prospect Medical Parties;

(b)Loan receivables related to obligations of an Affiliate of any of the
Prospect Medical Parties;

3



--------------------------------------------------------------------------------

 

(c)Any casualty, liability or other insurance policies of any of the Prospect
Medical Parties with respect to the Acquired Assets and/or the Financed Asset
(subject to the assignment to any of the applicable MPT Parties of the proceeds
of such policies in the event of a casualty);

(d)All personal property of any kind or nature, inventories, supplies, books and
records, including without limitation, all medical equipment and equipment which
is not a Fixture including all other personal property, other than the limited
personal property described in Section 1.1 above;

(e)All Permits, Healthcare Licenses, Intellectual Property, and contracts or
agreements (including but not limited to the Material Contracts, healthcare
compliance agreements and personal property leases);

(f)All leases, subleases, commitment letters, letters of intent and other rental
agreements, whether written or oral, in effect (either on the date of this
Agreement or on the Closing Date), if any, that grant or will grant a possessory
interest in and to any space in the Real Property or that otherwise assign or
convey rights with regard to the Real Property or the Improvements;

(g)All leases of real property where any of the Prospect Medical Subsidiaries is
the tenant, including any ground leases;

(h)All Licenses relating to the operation of the Facilities, including, without
limitation, the Healthcare Licenses;

(i)All claims related to any Government Program contract or Payor Contract
reimbursement dispute;

(j)Any refunds or credits, claims for refunds or credits, or rights to receive
refunds or credits from any Governmental Body; and

(k)All real property set forth on Schedule 1-E attached hereto.

1.3Purchase Price and Mortgage Loan Amount.

(a)The aggregate purchase price to be paid by the Buyers to the Sellers for the
Acquired Assets (the "Purchase Price") shall be equal to the sum of One Billion
Three Hundred Eighty Five Million Seven Hundred Ninety Six Thousand Ninety Six
and No/100 Dollars ($1,385,796,096.00), plus any Adjustment Amount pursuant to
Section 1.5.

(b)The loan to be advanced by the TRS Lender to Prospect Medical (the "TRS
Loan") shall be in the amount of One Hundred Twelve Million Nine Hundred Thirty
Seven Thousand Two Hundred Four and No/100 Dollars ($112,937,204.00) (the "TRS
Loan Amount").

(c)The aggregate mortgage loan amount to be advanced by the Lender to the
Borrower for the Financed Asset (the “Mortgage Loan Amount”) shall be Fifty One
Million Two Hundred Sixty-Six Thousand Seven Hundred and No/100 Dollars
($51,266,700.00), plus any Adjustment Amount pursuant to Section 1.5.

4



--------------------------------------------------------------------------------

 

1.4Payment of Purchase Price and Advance of TRS Loan and Mortgage Loan Amount.  

(a)Subject to Section 1.4(d) below, the Individual Purchase Price (as defined
below) for the Acquired Assets relating to each such Facility shall be paid at
the applicable Closing in cash by wire transfer or delivery of other immediately
available U.S. funds payable to the order of the applicable Seller, or as
otherwise directed in writing by Prospect Medical.

(b)The TRS Loan Amount shall be advanced at the initial Closing in cash by wire
transfer or delivery of other immediately available U.S. funds payable to the
order of Prospect Medical.

(c)The Individual Mortgage Loan Amount (as defined below) for the Financed Asset
relating to such Facility shall be advanced at the Closing in cash by wire
transfer or delivery of other immediately available U.S. funds payable to the
order of the Borrower, or as otherwise directed in writing by Prospect Medical.

(d)At the Closing of the Special Condition Property, the applicable Buyers shall
pay to the applicable Sellers the Individual Purchase Price for such Special
Condition Property, and Prospect Medical shall pay in full all amounts then due
and owing under the TRS Note; provided, that, for convenience, the MPT Parties
shall credit and offset the amount of the Individual Purchase Price against
amounts then due and payable under the TRS Note by Prospect Medical, and
Prospect Medical shall pay any remaining amounts then due and payable under the
TRS Note; provided, further, that, Prospect Medical and the applicable Sellers
in all events shall cause all necessary and appropriate distributions from the
applicable Sellers to be made to the then existing direct and indirect equity
owners of the Special Condition Sellers in accordance with all applicable laws
and the then effective governing documents of such entities, as applicable. For
the avoidance of doubt, the Parties intend that the foregoing Transaction shall
be cashless and consummated without any further wire or transfer of funds by any
of the MPT Parties. The terms of this Section 1.4(d) shall survive the Closing
of all Transactions contemplated in this Agreement.

(e)The Parties acknowledge that delivery and disbursement of the amounts
described in Section 1.4(a), (b), (c) and (d) shall be through the Title Company
as described in Section 1.7(c).

1.5Post-Closing Adjustments.

(a)During the period commencing on the Closing Date and ending on the final day
of the month in which the three (3) year anniversary of the Closing Date occurs
(the "Calculation Period"), if (i) Prospect Medical and its Subsidiaries achieve
Annualized Adjusted EBITDAR at the levels described in the table below, and (ii)
during the applicable Review Period, there exists no Major Event of Default (as
defined in the Master Leases (and no event has occurred, which with the giving
of notice or the passage of time or both would constitute such a Major Event of
Default)), then the MPT Parties shall pay and loan (as applicable) to the
Sellers and the Borrower the total amount shown in the table below corresponding
to the level of Annualized Adjusted EBITDAR so achieved (the “Adjustment
Amount”) less any previously paid earned Adjustment Amounts, up to a total
potential payment of $250,000,000 of additional consideration for the Acquired
Assets and additional advances of the Mortgage Loan, all as periodically
measured and determined pursuant to Section 1.5(b) and allocated to the Real
Property that has then been acquired pursuant to a Closing hereunder, in
accordance with Section 1.8(c) below.

5



--------------------------------------------------------------------------------

 

 

Annualized Adjusted EBITDAR achieved

Adjustment Amount earned

 

 

$281,000,000

$50,000,000

 

 

$292,000,000

$100,000,000

 

 

$303,000,000

$150,000,000

 

 

$314,000,000

$200,000,000

 

 

$325,000,000

$250,000,000

 

(b)The Adjustment Amount, if any, shall be calculated pursuant to the following
procedures:

(i)On or before the date which is (x) one hundred twenty (120) days  after the
end of the fourth quarter of each year and (y) fifty (50) days after the end of
each other quarter for each quarter that occurs (fully or partially) within the
Calculation Period, Prospect Medical shall prepare and deliver to the MPT
Representative a written statement (an “Adjustment Statement”) certified as true
and correct by an appropriate officer of Prospect Medical, setting forth in
reasonable detail its determination of Annualized Adjusted EBITDAR, together
with such supporting financial statements, and stating the resulting Adjustment
Amount proscribed by the table above (the “Adjustment Amount Calculation”),
along with all other documents and information reasonably necessary for the MPT
Representative to confirm Prospect Medical's calculation of Annualized Adjusted
EBITDAR and the resulting Adjustment Amount.  For the avoidance of doubt,
Prospect Medical shall not be paid any Adjustment Amount until it achieves each
level of Annualized Adjusted EBITDAR set forth in the table above, and once
paid, that amount shall not be payable again and shall be non-refundable.

(ii)The MPT Representative shall have thirty (30) days after the receipt of the
Adjustment Statement and necessary supporting documentation described in Section
1.5(b)(i) (the “Review Period”) to review the Adjustment Statement and the
Adjustment Amount Calculation. During the Review Period, the MPT Representative
and its representatives and accountants shall have the right to inspect the
books and records of Prospect Medical and the Prospect Medical Subsidiaries
(including the Special Condition Sellers) during normal business hours at
Prospect Medical’s offices, upon reasonable prior notice and for purposes
reasonably related to the determination of Annualized Adjusted EBITDAR during
the Calculation Period and the resulting Adjustment Amount. Prior to the
expiration of the Review Period, the MPT Representative may object to the
Adjustment Amount Calculation set forth in the Adjustment Statement by
delivering a written notice of objection (an “Adjustment Objection Notice”) to
Prospect Medical. Any Adjustment Objection Notice shall specify the items in the
applicable Adjustment Statement disputed by the MPT Representative and shall
describe in reasonable detail the basis for such objection.

6



--------------------------------------------------------------------------------

 

(c)If the MPT Representative fails to timely deliver an Adjustment Objection
Notice to Prospect Medical prior to the expiration of the Review Period, then
Prospect Medical shall send a notice stating in ALL CAPS: “THIS IS A SECOND
NOTICE DELIVERING THE ADJUSTMENT STATEMENT AND FAILURE TO RESPOND WITHIN THIRTY
(30) DAYS SHALL CONSTITUTE YOUR DEEMED APPROVAL OF ALL MATTERS SET FORTH
HEREIN.” which shall include a copy of the original delivery of the Adjustment
Statement and materials described and contained therein (the “Adjustment
Statement Second Notice”). If the MPT Representative fails to timely deliver an
Adjustment Objection Notice to Prospect Medical on or prior to the thirtieth
(30th) day after the receipt of an Adjustment Statement Second Notice, then the
Adjustment Amount Calculation set forth in the Adjustment Statement shall be
deemed accepted by the MPT Representative. If the MPT Representative timely
delivers an Adjustment Objection Notice to Prospect Medical, the MPT
Representative and Prospect Medical shall negotiate in good faith to resolve the
disputed items (and any related items that impact the Adjustment Amount
Calculation) and agree upon the consolidated Annualized Adjusted EBITDAR during
the Calculation Period and the Adjustment Amount. If the MPT Representative and
Prospect Medical are unable to reach agreement within thirty (30) days after
such Adjustment Objection Notice has been given, all unresolved disputed items
that were raised in the Adjustment Objection Notice by the MPT Representative or
during the good faith negotiations by Prospect Medical shall be promptly
referred to a nationally recognized accounting firm that does not have a current
relationship with either the Prospect Medical Parties or the MPT Parties (the
“Independent Accounting Firm”). The Independent Accounting Firm shall be
directed to render a written report stating such Independent Accounting Firm’s
conclusion with respect to each of the unresolved disputed items with respect to
Prospect Medical's Adjustment Statement as promptly as practicable, but in no
event greater than thirty (30) days after such submission to the Independent
Accounting Firm, and to resolve only those unresolved disputed items set forth
in the Adjustment Objection Notice. If unresolved disputed items are submitted
to the Independent Accounting Firm, the MPT Representative and Prospect Medical
shall each furnish to the Independent Accounting Firm such work papers,
schedules, financial statements, and other documents and information relating to
the unresolved disputed items as the Independent Accounting Firm may reasonably
request. The Independent Accounting Firm shall resolve the disputed items based
solely on the applicable definitions and other terms in this Agreement and the
presentations by the MPT Representative and Prospect Medical, and not by
independent review. The resolution of the disputed items and the calculation of
consolidated Annualized Adjusted EBITDAR during the Calculation Period that is
the subject of the Adjustment Objection Notice by the Independent Accounting
Firm shall be final and binding on the Parties. Notwithstanding the foregoing,
in the event there is an on-going review by the Independent Accounting Firm with
respect to any Adjustment Amount (an “On-Going Review”) and the MPT
Representative duly delivers an Adjustment Objection Notice challenging the same
matters being considered in the On-Going Review, then such matters shall
immediately be submitted to the Independent Accounting Firm for expedited
review, who will resolve such new matters simultaneously with resolution of the
On-Going Review, or if reasonably necessary, shall have an additional ten (10)
days after such supplemental submission to render a complete and binding report.
The fees and expenses of the Independent Accounting Firm shall be borne 50% by
the Sellers and the Borrower and 50% by the Buyers and the Lender, unless the
originally submitted Adjustment Statement was incorrect in its calculation of
Annualized Adjusted EBITDAR by five percent (5%) or more, in which case such
fees and expenses shall be 100% obligation of the Sellers and the Borrower.

7



--------------------------------------------------------------------------------

 

(d)Any Adjustment Amount payable pursuant to Section 1.5(a) shall be paid in
full no later than thirty (30) days following the date on which the
determination of the Adjustment Amount (“Adjustment Amount Payment Date”), if
any, becomes final and binding upon the parties as provided in Section 1.5(b)
(including any final resolution of any dispute raised by the MPT Representative
in an Adjustment Objection Notice). The applicable MPT Parties shall pay or loan
(as applicable) the applicable Individual Adjustment Amount (as defined in
Section 1.8(c)) in cash by wire transfer of immediately available funds to the
bank account as specified by Prospect Medical.

(e)Notwithstanding anything to the contrary in this Agreement, the MPT Parties
shall have the right to withhold and set-off against any amount then due and
payable as of the Adjustment Amount Payment Date pursuant to Section 1.5(c) for
costs of the Independent Accounting Firm and any amounts (including, without
limitation, any indemnification payments) to which any MPT Indemnified Party is
then entitled under this Agreement or any other Transaction Document as of the
Adjustment Amount Payment Date, including, without limitation, the Master
Leases, the TRS Note, the Mortgage Loan Agreement and the Promissory Note.

1.6Liabilities of Prospect Medical Parties. Notwithstanding any other provision
in this Agreement to the contrary, none of the MPT Parties shall assume or agree
to pay, satisfy, discharge or perform, or shall be deemed by virtue of the
execution and delivery of this Agreement, the other Transaction Documents, or
any other document delivered at the applicable Closing pursuant to this
Agreement or the other Transaction Documents, or as a result of the consummation
of the transactions contemplated by this Agreement, the other Transaction
Documents or such other document, to have assumed, or to have agreed to pay,
satisfy, discharge or perform, or shall be liable for, any liability,
obligation, contract, or Indebtedness of any of the Prospect Medical Parties or
any other Person, whether primary or secondary, direct or indirect, including,
without limitation, any liability or obligation relating to the ownership, use
or operation of any of the Acquired Assets, the Financed Asset or the Facilities
prior to the applicable Closing, any liability or obligation arising out of or
related to any breach, default, tort or similar act committed by any of the
Prospect Medical Parties or any of their Affiliates, or for any failure of the
Prospect Medical Parties or any of their Affiliates to perform any covenant or
obligation for or during any period prior to the applicable Closing, and any
liability arising out of the ownership and operation of the Acquired Assets, the
Financed Asset and the Facilities by the Prospect Medical Parties or any other
Person prior to the applicable Closing (collectively, the "Excluded
Liabilities"). The Prospect Medical Parties will pay and discharge or cause to
be paid and discharged all such Excluded Liabilities in the Ordinary Course of
Business. The terms of this Section 1.6 shall survive the applicable Closing.
For the avoidance of doubt, all mortgage loans or other borrowings secured by
the Real Property (other than the mortgage loans to be made by the Lender to the
Borrower as contemplated in this Agreement) shall be repaid by the Prospect
Medical Parties (who shall all have the right to apply proceeds received by any
of the Prospect Medical Subsidiaries hereunder towards the repayment of such
mortgage loans or other borrowings), at or prior to the applicable Closing, and
none of the MPT Parties shall assume any obligations of the Prospect Medical
Parties or any of their Affiliates, as applicable, with respect thereto.

8



--------------------------------------------------------------------------------

 

1.7Closing.  The Parties hereby agree that the closing of the transactions
contemplated hereby shall be consummated as follows:

(a)The Closing of the Transactions hereunder (other than with respect to the
Special Condition Property) shall occur as promptly as practicable (but in no
event later than the third (3rd) Business Day) after all of the conditions
precedent for closing set forth in Section 6 of this Agreement have been
satisfied (other than conditions which by their terms are required to be
satisfied at the Closing) or, if permissible, waived in writing by the party
entitled to the benefit of the same (the "Closing Date"); provided, that, unless
the Parties shall otherwise agree in writing, in no case shall the Closing
(other than with respect to the Special Condition Property) occur later than
October 31, 2019.

(b)With respect to the Transaction involving the Special Condition Property, the
Closing of such Transaction shall occur on a Closing Date mutually agreed by
applicable Sellers and applicable Buyers, which in any event shall be no later
than thirty (30) days after (i) all of the conditions precedent for closing set
forth in Section 6 of this Agreement have been satisfied (other than conditions
which by their terms are required to be satisfied at the applicable Closing),
and (ii) the Special Conditions have been satisfied (other than conditions which
by their terms are required to be satisfied at the applicable Closing) (subject
to any applicable rights of adjournment provided herein).

(c)Each Closing shall be handled through deliveries to the Title Company into
escrow with the Title Company receiving and distributing proceeds in accordance
with the terms of this Agreement, or in such other manner and at such other
place as agreed to by the Parties hereto. At the applicable Closing, (i) the
Prospect Medical Parties shall deliver the documents to be delivered by each of
them and their Affiliates pursuant to this Agreement, as well as possession of
the applicable Acquired Assets, and the applicable MPT Parties shall pay the
Individual Purchase Price for the applicable Acquired Assets as provided in this
Agreement and deliver the documents required to be delivered by the Buyers and
their Affiliates pursuant to this Agreement, (ii) Prospect Medical shall deliver
the TRS Note pursuant to this Agreement and the MPT TRS Lender shall advance the
TRS Loan as provided in this Agreement, and (iii) Prospect Medical and the
Borrower shall deliver the documents to be delivered by each of them and their
Affiliates pursuant to this Agreement and the Lender shall advance the
Individual Mortgage Loan Amount for the Financed Asset as provided in this
Agreement and deliver the documents required to be delivered by the Lender and
its Affiliates pursuant to this Agreement.

1.8Allocation of Purchase Price and Mortgage Loan Amount; Tax Reporting.  

(a)The Purchase Price shall be allocated among the Acquired Assets of each
Seller as set forth on Schedule 1-C attached hereto. The Purchase Price for the
Acquired Assets of each individual Seller set forth on Schedule 1-C shall be
referred to herein as the "Individual Purchase Price" for the Acquired Assets of
such individual Seller. The Adjustment Amount, if any, shall be allocated among
the Acquired Assets in the manner specified in Section 1.8(c).  

(b)The Mortgage Loan Amount shall be allocated to the Financed Asset of the
Borrower.  The Mortgage Loan Amount for the Financed Asset of the Borrower shall
be referred to herein as the "Individual Mortgage Loan Amount" for the Financed
Asset of the Borrower. The Adjustment Amount, if any, shall be allocated to the
Financed Asset in the manner specified in Section 1.8(c).

9



--------------------------------------------------------------------------------

 

(c)The “Individual Adjustment Amount” with respect to (i) an Acquired Asset that
has been subject to a Closing hereunder, shall be the product of (A) the
aggregate Adjustment Amount with respect to all Acquired Assets that have been
acquired pursuant to a Closing, multiplied by (B) (1) the Individual Purchase
Price with respect to such Acquired Asset, divided by (2) the aggregate Purchase
Price with respect to all such Acquired Assets; and (ii) a Financed Asset shall
be the product of (A) the aggregate Adjustment Amount with respect to the
Financed Asset, multiplied by (B) (1) the Individual Mortgage Loan Amount with
respect to such Financed Asset, divided by (2) the aggregate Mortgage Loan
Amount.

(d)Such allocations shall be binding on the Parties for Tax Returns and all
other purposes.  Each party agrees to report to all appropriate governmental
authorities any attendant gain or other Tax item consistent with such
allocations.  Notwithstanding the foregoing, for purposes of federal, state and
local income taxes, the Parties intend and agree that the transactions described
in this Agreement and Master Lease II with respect to the “Master Lease II
Properties” identified on EXHIBIT A are part of one, consolidated transaction
treated a secured financing, and not a true sale or true lease; provided,
however, that for all other purposes (including, without limitation, for
bankruptcy and creditors' rights purposes), the transactions described in this
Agreement and Master Lease II with respect to such “Master Lease II Properties”
are intended as a true sale and true lease. Each Party agrees that it will
report the Sales transaction involving the portions of the Real Property
described on EXHIBIT A as “Master Lease II Properties” consistently with the
foregoing characterization.

2.REPRESENTATIONS AND WARRANTIES OF THE PROSPECT MEDICAL PARTIES.  The Prospect
Medical Parties, jointly and severally, hereby represent, warrant and covenant
to the MPT Parties as follows:

2.1Existence; Good Standing; Enforceability.  

(a)Prospect Medical is a corporation duly incorporated, validly existing, and in
good standing under the laws of the State of Delaware. Prospect Medical has all
requisite corporate power and authority to own, operate, and lease its
properties and carry on its business as currently conducted. Prospect Medical is
duly licensed and qualified to do business as a foreign corporation and is in
good standing under the laws of each jurisdiction in which the character of its
properties or in which the transaction of its business makes such qualification
necessary except where failure to be so qualified, licensed or in good standing
would not individually or in the aggregate be material to Prospect Medical. The
copies of Prospect Medical’s Certificate of Incorporation (the “Certificate of
Incorporation”) and current Fourth Amended and Restated Bylaws, adopted by the
Prospect Medical Board on November 19, 2014 (the “Bylaws”), each as amended to
date and provided by Prospect Medical to the MPT Parties, are complete and
correct, and no amendments thereto are pending. Prospect Medical is in
compliance with the Certificate of Incorporation and the Bylaws in all material
respects.

10



--------------------------------------------------------------------------------

 

(b)Prospect Medical has all requisite corporate power and authority to execute
and deliver this Agreement and each other Transaction Document to which it is a
party and to perform its obligations hereunder and thereunder. The execution and
delivery of this Agreement and each other Transaction Document to which Prospect
Medical is a party, the performance by  Prospect Medical of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Prospect Medical Parties, and no further action on the part of Prospect
Medical is necessary to authorize the execution and delivery by Prospect Medical
of this Agreement or such other Transaction Documents, and the consummation of
the transactions contemplated hereby and thereby, except for approvals from any
Governmental Bodies, and informational filings with Governmental Bodies,
required under applicable legal requirements, as further addressed in Section
2.4(b) herein. This Agreement and the other Transaction Documents to which
Prospect Medical is a party have been (or with respect to certain Transaction
Documents to be executed at the applicable Closing, will be) duly executed and
delivered by Prospect Medical and, assuming the due authorization, execution and
delivery of this Agreement and such other Transaction Documents by each of the
other Parties hereto and thereto, constitute (or, as applicable with respect to
certain Transaction Documents to be executed at the applicable Closing, shall
constitute) legal, valid and binding obligations of Prospect Medical,
enforceable against Prospect Medical in accordance with the terms and conditions
hereof and thereof, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally and by general equitable principles (regardless of whether
enforcement is sought in a proceeding at law or in equity).

2.2Capitalization of Prospect Medical.  The authorized equity of Prospect
Medical consists of (i) one hundred (100) shares of common stock, $0.01 par
value, all of which are held of record on the date hereof by the Persons and in
the amounts listed on Schedule 2.2.  Except as set forth on Schedule 2.2, there
are no outstanding subscriptions, options, warrants, commitments, preemptive
rights, deferred compensation rights, agreements, arrangements or commitments of
any kind to which Prospect Medical is a party relating to the issuance of, or
outstanding securities convertible into or exercisable or exchangeable for, any
shares or other equity interests of Prospect Medical. Except as set forth on
Schedule 2.2, there are no agreements to which Prospect Medical is a party with
respect to the voting of any shares of Prospect Medical or which restrict the
transfer of any such membership interests.  Except as set forth on Schedule 2.2,
there are no outstanding contractual obligations of Prospect Medical to
repurchase, redeem or otherwise acquire any shares or other equity interests or
any other securities of Prospect Medical.

2.3Subsidiaries of Prospect Medical.

(a)Schedule 2.3(a) sets forth a description of all of the authorized and issued
capital stock, membership interests and other equity interests of all Prospect
Medical Subsidiaries.  Schedule 2.3(a) set forth a list of all of the Prospect
Medical Subsidiaries owned, directly or indirectly, by Prospect Medical, all of
which are held of record on the date hereof by the Persons and in the amounts
listed on such Schedule 2.3(a).  

11



--------------------------------------------------------------------------------

 

(b)Except as disclosed on the attached Schedule 2.3(b), there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights, deferred
compensation rights, agreements, arrangements or commitments of any kind to
which Prospect Medical or any of the Prospect Medical Subsidiaries or Other
Applicable Subsidiaries is a party relating to the issuance of, or outstanding
securities convertible into or exercisable or exchangeable for, any shares of
capital stock of any class or other equity interests of any of the Prospect
Medical Subsidiaries or Other Applicable Subsidiaries, and there are no
agreements to which Prospect Medical or any of the Prospect Medical Subsidiaries
or Other Applicable Subsidiaries is a party with respect to the voting of any
shares of capital stock or other equity interest of any such of the Prospect
Medical Subsidiaries or Other Applicable Subsidiaries or which restrict the
transfer of any such shares or equity interests. Except as set forth on Schedule
2.3(b), there are no outstanding contractual obligations of Prospect Medical or
any of the Prospect Medical Subsidiaries or Other Applicable Subsidiaries to
repurchase, redeem or otherwise acquire any shares of capital stock, other
equity interests or any other securities of any Prospect Medical Subsidiary or
Other Applicable Subsidiary.

(c)Each of the Prospect Medical Subsidiaries and the Other Applicable
Subsidiaries is an entity of the type set forth on Schedule 2.3(c), duly
incorporated, organized or otherwise formed, validly existing and in good
standing under the laws of its jurisdiction of organization and has all
requisite corporate or similar power and authority to own, operate and lease its
properties and to carry on its business as currently conducted. Each of the
Prospect Medical Subsidiaries and the Other Applicable Subsidiaries is duly
licensed or qualified to do business as a foreign organization under the laws of
each jurisdiction listed on Schedule 2.3(c) and each other jurisdiction in which
the character of its properties or in which the transaction of its business
makes such qualification necessary, except where failure to be so qualified,
licensed or in good standing would not individually or in the aggregate be
material to any such Prospect Medical Subsidiary or Other Applicable Subsidiary.
The copies of the organizational and governing documents of each such Prospect
Medical Subsidiary and Other Applicable Subsidiaries, in each case as amended to
date and delivered to the MPT Parties’ counsel, are complete and correct in all
material respects, and no amendments thereto are pending. Each Prospect Medical
Subsidiary and the Other Applicable Subsidiaries, as applicable, is in material
compliance with its respective organizational and governing documents.

(d)Each of the Prospect Medical Subsidiaries and the Other Applicable
Subsidiaries has all requisite limited liability, partnership or corporate, as
applicable, power and authority to execute and deliver this Agreement and each
Transaction Document to which it is a party and to perform its obligations
hereunder and thereunder. Schedule 2.3(d) sets forth, for each of the Prospect
Medical Subsidiaries and the Other Applicable Subsidiaries, such Subsidiary’s
managers, members, partners, shareholders and directors and any other Persons
exercising similar authority. The execution and delivery of this Agreement and
each Transaction Document to which any of the Prospect Medical Subsidiaries or
the Other Applicable Subsidiaries is a party, the performance by the Prospect
Medical Subsidiaries or the Other Applicable Subsidiaries of their respective
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby will be as of the applicable Closing duly
authorized by all necessary action by the managers, members, partners,
shareholders, directors, and other Persons exercising similar authority, as
applicable, of each of the Prospect Medical Subsidiaries and the Other
Applicable Subsidiaries and no further action on the part of any of the Prospect
Medical Subsidiaries and the Other Applicable Subsidiaries shall be necessary to
authorize the execution and delivery by any of the Prospect Medical Subsidiaries
or the Other Applicable Subsidiaries of this Agreement or the other Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby, except for approvals from any Governmental Bodies, and informational
filings with Governmental Bodies, required under applicable legal requirements,
as further addressed in Section 2.4(b) herein.

12



--------------------------------------------------------------------------------

 

(e)This Agreement and the other Transaction Documents to which any of the
Prospect Medical Subsidiaries or the Other Applicable Subsidiaries is a party
have been duly executed and delivered by each of the Prospect Medical
Subsidiaries and the Other Applicable Subsidiaries and, assuming the due
authorization, execution and delivery of this Agreement and such other
Transaction Documents by each of the other Parties hereto and thereto,
constitute (or, as applicable with respect to certain Transaction Documents to
be executed prior to or at the applicable Closing, shall constitute) legal,
valid and binding obligations of the Prospect Medical Subsidiaries and the Other
Applicable Subsidiaries, enforceable against each of them in accordance with the
terms and conditions hereof and thereof, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' rights generally and by general equitable principles
(regardless of whether enforcement is sought in a proceeding at law or in
equity).  

2.4No Conflict; Consents.  

(a)Except as set forth on Schedule 2.4(a), and provided any required approvals
from Governmental Bodies are obtained, and required information filings with
Governmental Bodies are made, as further addressed in Section 2.4(b) below, the
execution and delivery by each of the Prospect Medical Parties of this Agreement
and each other Transaction Document to which each of them is a party, and the
consummation of the transactions (excluding consideration of general collateral
assignments of Material Contracts as a result of the applicable Prospect Medical
Parties' execution and delivery of the Security Agreement, but including, as of
the applicable Closing Date, the Distribution Transactions) contemplated hereby
and thereby in accordance with their respective terms, do not: (i) violate,
conflict with or result in a default (whether after the giving of notice, lapse
of time or both) under, or give rise to a right of termination, amendment,
acceleration or cancellation of, or result in the triggering of any payments or
the creation of a Encumbrance on any property or asset of Prospect Medical or
the Prospect Medical Subsidiaries under any Material Contract or License
(including, without limitation, all Healthcare Licenses) to which Prospect
Medical or any of the Prospect Medical Subsidiaries is a party or by which
Prospect Medical's or any of the Prospect Medical Subsidiaries' assets are
bound; (ii) conflict with, or result in any violation of, any provision of the
Certificate of Incorporation, the Bylaws, or any other organizational or
governing documents of Prospect Medical or any Prospect Medical Subsidiary; or
(iii) violate or result in a violation of or constitute a default under (whether
after the giving of notice, lapse of time or both), or result in the triggering
of any payments or the creation of an Encumbrance on any property or asset of
Prospect Medical or the Prospect Medical Subsidiaries under any provision of any
law, regulation or rule, or any order of, or any restriction imposed by, any
court or other governmental agency applicable to Prospect Medical or any of the
Prospect Medical Subsidiaries, including, without limitation, all applicable
Laws regarding the paying, making, or declaring dividends or distributions by
the Prospect Medical Parties and the Other Applicable Subsidiaries, except in
the case of clause (i) and (iii) above, for such conflicts, violations,
breaches, defaults or failure to receive consents that would not individually or
in the aggregate be material to any Prospect Medical Party.

13



--------------------------------------------------------------------------------

 

(b)The execution and delivery by Prospect Medical and the Prospect Medical
Subsidiaries of this Agreement and each other Transaction Document to which any
of them is a party, and the consummation by Prospect Medical, the Prospect
Medical Subsidiaries, and the Other Applicable Subsidiaries of the transactions
contemplated hereby and thereby in accordance with their respective terms, do
not require from Prospect Medical, the Prospect Medical Subsidiaries, or the
Other Applicable Subsidiaries any notice to, declaration or material filing
with, or material consent or approval of any Governmental Body, except for as
otherwise set forth on Schedule 2.4(b).

2.5Financial Statements.

(a)Schedule 2.5(a) sets forth true, correct and complete copies of (i) the
audited consolidated balance sheets of Prospect Medical and its Subsidiaries as
of September 30, 2018 (the “Audited Balance Sheet” and the date thereof, the
“Balance Sheet Date”) and September 30, 2017, and the related audited
consolidated statements of income, cash flow and changes in stockholders’ equity
of Prospect Medical and its Subsidiaries for the fiscal years then ended (the
“Annual Financials”) and (ii) in all material respects, the unaudited
consolidated balance sheets of Prospect Medical and its Subsidiaries as of May
31, 2019 and the related unaudited consolidated statements of income and cash
flow of Prospect Medical and its Subsidiaries for the eight months then ended
(the “Most Recent Balance Sheet” and together with the Annual Financials, the
“Financial Statements”).

(b)The Financial Statements fairly present, in all material respects, the
consolidated financial position of Prospect Medical and its Subsidiaries, as of
the respective dates thereof, and the results of operations and the changes in
cash flows of Prospect Medical and its Subsidiaries, for the respective periods
set forth therein. Each of the Financial Statements (including all related
notes) (i) is consistent with the books and records of Prospect Medical, (ii)
was derived from the books and records of Prospect Medical and (iii) has been
prepared, in all material respects, in accordance with GAAP applied on a
consistent basis during the periods involved, except as any deviations are
otherwise specifically noted therein, and subject, in the case of the Most
Recent Balance Sheet, to normal year-end adjustments and the absence of footnote
disclosures, none of which, individually or in the aggregate, will be material.

(c)Prospect Medical and its Subsidiaries maintain internal controls designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of the financial statements of Prospect Medical and its
Subsidiaries, including the Financial Statements. None of the boards of
directors or managers of Prospect Medical or any of its Subsidiaries or any
audit committee of Prospect Medical or any of its Subsidiaries have been advised
by their accountants or consultants of: (x) any significant deficiencies or
material weaknesses in the design or operation of the internal controls over
financial reporting of Prospect Medical or any of its Subsidiaries which would
reasonably be expected to materially and adversely affect its ability to record,
process, summarize and report financial data relating to the business of
Prospect Medical and its Subsidiaries or (y) any fraud, whether or not material,
that involves management or other employees who have a role in the internal
controls over financial reporting of Prospect Medical or any of its
Subsidiaries. The books and records of Prospect Medical and its Subsidiaries are
and have been properly prepared and maintained in form and substance adequate in
all material respects for preparing audited consolidated financial statements,
in accordance with GAAP and any other applicable legal and accounting
requirements.

14



--------------------------------------------------------------------------------

 

2.6No Undisclosed Liabilities.  Except (i) as reflected in or reserved against
in the Financial Statements, (ii) as set forth on Schedule 2.6, (iii) for
liabilities incurred in the Ordinary Course of Business, (iv) for liabilities
under an executory portion of a Contract that have not yet been performed, (v)
for Liabilities under this Agreement or entered into in connection herewith, or
(vi) Liabilities that are not material to Prospect Medical or any of its
Subsidiaries (as applicable), neither Prospect Medical nor any of its
Subsidiaries has any material Liabilities.

2.7Title to Personal Property; Related Matters. Except as set forth on Schedule
2.7, the Prospect Medical Parties own, have a valid leasehold interest in, or a
valid license to use, all of the material tangible personal properties, assets
and equipment owned or used by any of the Prospect Medical Parties in connection
with the ownership and operation of the Facilities (the "Personal Property").   

2.8Absence of Litigation; Orders.

(a)Except as set forth on Schedule 2.8(a), there is no, and since the Balance
Sheet Date there has not been any claim, demand, citation, action, arbitration,
suit, litigation, complaint, proceeding or investigation of any kind whatsoever,
at law or in equity (including actions or proceedings seeking injunctive
relief), by or before any Governmental Authority (“Litigation”) pending or, to
the Knowledge of Prospect Medical, threatened by or against Prospect Medical or
any Subsidiary or affecting any of their respective properties or assets, other
than (x) claims made in the Ordinary Course of Business with respect to
professional liability which do not seek class status and which are fully
insured (subject to any applicable deductibles), (y) claims that do not involve
amounts in excess of $1,000,000 or are otherwise not reasonably expected to be
material to Prospect Medical or any of its Subsidiaries and (z) investigations
which have not resulted, and would not reasonably be expected to result in, a
civil or criminal subpoena, civil investigative demand, or other similar formal
initiation of investigation proceedings.

(b)Except as set forth on Schedule 2.8(b), neither Prospect Medical nor any of
its Subsidiaries is, and since the Balance Sheet Date has been a party to or
subject to, or in violation, default or breach under, any judgment, order,
injunction, stipulation, settlement agreement, consent agreement, memorandum of
understanding, disciplinary agreement, decree, ruling, writ, assessment or
arbitration award of, or entered into by or with any, Governmental Authority
(“Orders”) applicable to Prospect Medical or such Subsidiaries or any of their
respective properties or assets, except for such violation, default or breach
which would not, individually or in the aggregate, be material to the Prospect
Medical Parties and the Other Applicable Subsidiaries.  

(c)Except as set forth on Schedule 2.8(c), since the Balance Sheet Date, neither
Prospect Medical nor any of its Subsidiaries (i) has received any written
notification or, to the Knowledge of Prospect Medical, any other communication
from any Governmental Authority asserting that Prospect Medical or any of its
Subsidiaries is not in compliance in any material respect with any Order or (ii)
entered into or been subject to any material Order.  

15



--------------------------------------------------------------------------------

 

2.9Taxes.  

(a)Each of Prospect Medical and its Subsidiaries has (i) filed or caused to be
filed with the appropriate Governmental Authorities all income and other
material Tax Returns required to be filed by it and (ii) paid all Taxes due and
payable by it to the appropriate Governmental Authority, except to the extent
such amounts are being contested in good faith and for which appropriate
reserves have been established in accordance with GAAP. All such Tax Returns
were correct and complete in all material respects solely in relation to the
ultimate Tax liability calculated and reflected on such Tax Returns.

(b)Except as set forth on Schedule 2.9(b), there are no outstanding waivers or
agreements regarding the application of the statute of limitations with respect
to any material Taxes or material Tax Returns of Prospect Medical or any of its
Subsidiaries (other than pursuant to an extension of time to file).

(c)No unresolved federal, state, local or foreign audits or other administrative
proceedings have been formally commenced or are pending with regard to any Taxes
or Tax Returns of Prospect Medical or any of its Subsidiaries for which Prospect
Medical or the Subsidiaries has not made adequate provisions (in accordance with
GAAP), and no written or, to the knowledge of Prospect Medical, any other
notification has been received by Prospect Medical or any of its Subsidiaries
that such an audit or other proceeding has been proposed or, to the knowledge of
Prospect Medical, threatened.

(d) The provision for Taxes on the Most Recent Balance Sheet is sufficient for
all accrued and unpaid Taxes of Prospect Medical and its Subsidiaries as of the
date thereof and will be sufficient for all accrued and unpaid Taxes of Prospect
Medical and its Subsidiaries through the end of the applicable Closing Date as
adjusted for the passage of time through the end of the applicable Closing Date
in accordance with the past custom and practice of Prospect Medical and its
Subsidiaries in filing their Tax Returns.

(e)No unresolved written claim has been made by a Governmental Authority with
respect to Taxes in a jurisdiction where Prospect Medical or any of its
Subsidiaries does not file Tax Returns that Prospect Medical or any of its
Subsidiaries is or may be subject to taxation by or required to file Tax Returns
in that jurisdiction.

(f)There are no Encumbrances for Taxes (other than Permitted Encumbrances) upon
any of the Real Property, the Acquired Assets or the Financed Asset.

(g)Except as set forth on Schedule 2.21(o), neither Prospect Medical nor any of
the Prospect Medical Subsidiaries are party to any Tax abatement agreements
relating to any of its properties or assets.

16



--------------------------------------------------------------------------------

 

2.10Employee Benefit Plans/ERISA.

(a)Schedule 2.10(a) sets forth the “Benefit Plans” which are defined as (i) each
employee benefit plan within the meaning of Section 3(3) of ERISA that is
sponsored or maintained by Prospect Medical or any of its Subsidiaries , and
(ii) each "multiemployer plan" as defined in Section 3(37) of ERISA to which
Prospect Medical or any of its Subsidiaries is obligated to contribute as of the
Closing Date or has been so obligated within the preceding six (6) years
pursuant to a collective bargaining agreement or participation agreement (a
“Multiemployer Plan”). There has been no termination or partial termination of
any Benefit Plan within the meaning of Section 411(d)(3) of the Code.

(b)Except as disclosed in Schedule 2.10(b), (i) all amounts that are required
under the terms of any collective bargaining agreement or participation
agreement to be paid as contributions to a Multiemployer Plan on or prior to the
Closing Date have been paid; (ii) no accumulated funding deficiency or liquidity
shortfall (as those terms are defined in Section 302 of ERISA and Section 412 of
the Code), whether or not waived, exists with respect to the Multiemployer Plan;
(iii) the value of the assets of each Multiemployer Plan exceeds the amount of
all benefit liabilities (determined on an ongoing basis using the actuarial
assumptions currently in effect for the Multiemployer Plan) of such
Multiemployer Plan. The funded status of each Benefit Plan is disclosed on
Schedule 2.10(b) in a manner consistent with the Accounting Standards
Codification 715. None of the Transactions will subject any Prospect Medical
Party or any Buyer to any withdrawal liability under Part 1 of Subtitle E of
Title IV of ERISA as a "complete withdrawal" (as defined in ERISA Section 4203)
or a "partial withdrawal" (as defined in ERISA Section 4205) from any
Multiemployer Plan.

(c)Except as set forth on Schedule 2.10(c), the Benefit Plans have been
administered in accordance with the applicable provisions of ERISA and the Code,
and are in compliance with all other applicable laws and regulations respecting
such Benefit Plans. Neither Prospect Medical nor any of its Subsidiaries has any
liability for (i) any lien imposed under Section 303(k) of ERISA or Section
430(k) of the Code, or (ii) for any interest payments required under Section
303(j) of ERISA or Section 430(j) of the Code.

(d)Except as set forth on Schedule 2.10(d), neither the execution and delivery
of this Agreement and the other Transaction Documents, nor the consummation of
the transactions contemplated hereby and thereby, will result (i) in any
"parachute payment" as defined in Section 280G of the Code, (ii) any "change in
control" or other payment under any Benefit Plan or employment agreement or
non-qualified deferred compensation plan or agreement, (iii) entitle any current
or former director, officer, employee or consultant of Prospect Medical or any
of its Subsidiaries to severance pay, termination pay, unemployment compensation
or any other payment or benefit under any Benefit Plan, (iv) accelerate the time
of payment or vesting of benefits, or increase the amount of compensation, due
to any such director, officer, employee or consultant under any Benefit Plan,
(v) trigger any funding obligation under any Benefit Plan, or (vi) impose any
restrictions or limitations on the sponsoring employer's rights to administer,
amend or terminate any Benefit Plan.

17



--------------------------------------------------------------------------------

 

(e)No "reportable event" within the meaning of Section 4043 of ERISA has
occurred with respect to any Benefit Plan in the prior three (3) years and with
respect to the present Transactions, to the extent such Transaction is a
reportable event, with respect to which the reporting requirement has not been
waived, Prospect Medical and/or its Subsidiaries have timely provided to the
Pension Benefit Guaranty Corporation ("PBGC") the required notice of such
reportable event and the time period in which the PBGC has to comment or respond
has expired with no response or comment from the PBGC.

2.11Labor Matters.

(a)Except as set forth on Schedule 2.11(a), neither Prospect Medical nor any of
its Subsidiaries is a party to any collective bargaining agreement or similar
Contract with any labor organization or other employee representative body (a
“Collective Bargaining Agreement”).

(b)No grievance, unfair labor practice charge, or arbitration proceeding arising
out of or under any Collective Bargaining Agreement, which could reasonably be
anticipated to result in liability in excess of One Million and No/100 Dollars
($1,000,000), is pending.

(c)Since the Look-Back Date, there has not been, nor is there, any pending or,
to the Knowledge of Prospect Medical, any threatened (i) material labor dispute
between Prospect Medical or any of its Subsidiaries and any labor organization,
or any material strike, work slowdown, work stoppage or other similar organized
labor activity involving any employee of Prospect Medical or any of its
Subsidiaries, which could reasonably be anticipated to result in liability in
excess of One Million and No/100 Dollars ($1,000,000) or (ii) union organizing,
or union election activity involving any employee of Prospect Medical or any of
its Subsidiaries with respect to their employment by Prospect Medical or any of
its Subsidiaries which could reasonably be anticipated to result in liability in
excess of One Million and No/100 Dollars ($1,000,000).

(d)Each of Prospect Medical and its Subsidiaries is, and has been since the
Look-Back Date, in compliance in all material respects with all Laws regarding
labor, employment and employment practices, and conditions of employment,
including occupational safety and health, immigration, discrimination,
harassment, wrongful termination, misclassification of employees and independent
contractors, and wages and hours, including any bargaining or other obligations
under the National Labor Relations Act. Except as set forth on Schedule 2.8(a),
there are no complaints, actions, suits, investigations, or other Litigation
pending or, to the knowledge of Prospect Medical, threatened against Prospect
Medical or any of its Subsidiaries in connection with the employment of any
current or former employee or temporary employee or current or former
independent contractor that would reasonably be expected to result in material
liability to, or have a material impact on, Prospect Medical and its
Subsidiaries, taken as a whole.

(e)Each of Prospect Medical and its Subsidiaries has been since the Look-Back
Date, and is, in material compliance with the Worker Adjustment and Retraining
and Notification Act (“WARN”) and similar state Laws and has no material
Liabilities pursuant thereto. Each of Prospect Medical and its Subsidiaries have
not implemented a “mass layoff” or “plant closing” (as defined in WARN) within
the last twelve months preceding the date hereof.

18



--------------------------------------------------------------------------------

 

(f)Each of Prospect Medical and its Subsidiaries have been, and is, in
compliance and has not violated, the terms of the Immigration Reform and Control
Act of 1988, as amended, and all related regulations promulgated thereunder and
any other immigration laws, except, in each case, as would not reasonably be
expected to result in any material Liability for Prospect Medical and its
Subsidiaries. Since the Look-Back Date, each of Prospect Medical and its
Subsidiaries have not been warned, fined, or otherwise penalized by any
Governmental Authority by reason of its failure to materially comply immigration
laws.

2.12Contracts and Commitments; Enforceability.  Each of the Material Contracts
is the legal, valid and binding obligation of Prospect Medical and/or the
applicable Prospect Medical Subsidiaries (and, to the Prospect Medical Parties'
Knowledge, of the other parties thereto), enforceable against them (and, to the
Prospect Medical Parties' Knowledge, of the other parties thereto), in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors' rights generally and by general equitable principles (regardless of
whether enforcement is sought in a proceeding at law or in equity). The Prospect
Medical Parties have delivered to the MPT Parties complete and correct copies in
all material respects of all of the Material Contracts. Further (i) each
Material Contract is in full force and effect, (ii) neither Prospect Medical,
nor any of the Prospect Medical Subsidiaries or the Other Applicable
Subsidiaries is and, to the Knowledge of the Prospect Medical Parties, no other
party to any such agreement is in default under any such agreement, (iii) no
party has received any unresolved written notice of any default, offset,
counterclaim or defense under any Material Contract, and (iv) to the Prospect
Medical Parties’ Knowledge, no condition or event has occurred which with the
passage of time or the giving of notice or both would constitute a default or
breach by the Prospect Medical Parties or the Other Applicable Subsidiaries
under the terms of any Material Contract, in each case except for such matters,
defaults or breaches as to which requisite waivers or consents have been
obtained and except for such matters, defaults or breaches that would not
individually or in the aggregate be material to any Prospect Medical Party.

2.13Intentionally Omitted.

2.14Insurance.  

(a)Schedule 2.14(a) contains a complete and correct list of all material
insurance policies maintained by, on behalf of or for the benefit of Prospect
Medical and the Prospect Medical Subsidiaries as of the date hereof (the
“Insurance Policies”). The Insurance Policies are in full force and effect, no
written notice of default or termination has been received in respect thereof
and all premiums due thereon have been paid. Neither Prospect Medical nor any
Prospect Medical Subsidiaries is in material breach or default, and neither
Prospect Medical nor any Prospect Medical Subsidiary has taken any action or
failed to take any action which, with notice or the lapse of time, would
constitute such a material breach or default, or permit termination or
modification, of any of the Insurance Policies.  

(b)Schedule 2.14(b) sets forth a list of all claims involving a sum of money for
a potential loss in excess of $1,000,000 made by Prospect Medical or any of its
Subsidiaries since January 1, 2018 against any insurer in respect of coverage
under any insurance policy.

19



--------------------------------------------------------------------------------

 

(c)Except as set forth on Schedule 2.14(c), there are no claims involving a sum
of money for a potential loss in excess of $1,000,000 by Prospect Medical or any
its Subsidiaries pending under any Insurance Policies (including, without
limitation, with respect to the Rhode Island Matter) as to which coverage has
been questioned, denied or disputed by the underwriters of such Policies or
bonds or in respect of which such underwriters have reserved their rights.

(d)Except as set forth in Schedule 2.14(d), neither Prospect Medical nor any of
its Subsidiaries has any self-insurance or co-insurance programs.

2.15Licenses; Reimbursement; Accreditation.  

(a)Schedule 2.15(a) contains a complete and accurate list, as of the date
hereof, of all material Healthcare Licenses.

(b)Except as set forth in Schedule 2.15(b), Prospect Medical and the Prospect
Medical Subsidiaries, and/or the Facilities, as applicable, possess all material
Healthcare Licenses, and such material Healthcare Licenses are in full force and
effect.

(c)Except as set forth on Schedule 2.15(c), (i) Prospect Medical, the Prospect
Medical Subsidiaries, and the Other Applicable Subsidiaries are in compliance,
in all material respects, with the requirements of all material Healthcare
Licenses, (ii) no suspension or cancellation of any such Healthcare Licenses is
pending, or to the Knowledge of the Prospect Medical Parties, threatened, and
(iii) neither Prospect Medical nor any of the Prospect Medical Subsidiaries have
received any written notice from any Governmental Body with respect to, as
applicable, the threatened or pending denial, revocation, termination, or
suspension of any of the material Healthcare Licenses.

2.16Healthcare Compliance.  

(a)In each case except as set forth on Schedule 2.16(a), the businesses and
operations of Prospect Medical and its Subsidiaries are, and since the Look-Back
Date have been, to the Knowledge of Prospect Medical, in compliance in all
material respects with all applicable Healthcare Laws.  In each case except as
set forth in Schedule 2.16(a), there is no material Litigation pending or, to
the Knowledge of Prospect Medical, threatened against Prospect Medical or its
Subsidiaries, alleging any material failure to comply with Healthcare Laws.

(b)In each case except as set forth in Schedule 2.16(b), since the Look-Back
Date, neither Prospect Medical nor any of its Subsidiaries (i) has been assessed
a civil monetary penalty under Section 1128A of the Social Security Act, (ii)
has been excluded, suspended, debarred from, or convicted of a crime that would
reasonably be expected to lead to any such exclusion, suspension or debarment
from, participation in any Government Healthcare Program, (iii) has been subject
to either mandatory or permissive exclusion from participation in any Government
Healthcare Program pursuant to 42 USC § 1320a-7, (iv) has been convicted of, or,
to Prospect Medical’s Knowledge, charged with, a violation of any Healthcare Law
related to fraud, theft, embezzlement, bribe, payoff, kickback or inducement,
whether of money, property or services; or (v) listed on the General Services
Administration published list of parties excluded from federal procurement
programs and non-procurement programs.

20



--------------------------------------------------------------------------------

 

(c)In each case except as set forth in Schedule 2.16(c), (i) to the Knowledge of
Prospect Medical, all billing practices (including, without limitation, billing,
coding, filing and claims practices) of Prospect Medical and its Subsidiaries
with respect to all Payment Programs are, and since the Look-Back Date have
been, conducted in material compliance with all Healthcare Laws and in material
compliance with any applicable policies, procedures, rules and requirements of
any such Payment Programs; (ii) to the Knowledge of Prospect Medical, there is
not pending or threatened any material recoupment, repayment, or other similar
action sought by any Payment Program against Prospect Medical or any of its
Subsidiaries not in the Ordinary Course of Business; and (iii) to Prospect
Medical’s Knowledge, no material fine, penalty or sanction in connection with a
Payment Program has been imposed by any Governmental Authority on Prospect
Medical or any of its Subsidiaries.

(d)Prospect Medical, the Prospect Medical Subsidiaries, and the Facilities (as
applicable) hold all material Healthcare Licenses which are currently necessary
to own, lease or otherwise hold and operate their properties and assets and to
conduct their respective businesses as currently conducted, and will maintain
all such Healthcare Licenses through the Closing Date subject to applicable
laws.  

(e)All material Contracts between third party payors and Prospect Medical or any
of the Prospect Medical Subsidiaries (each, a "Payor Contract") were entered
into in the Ordinary Course of Business. Prospect Medical and the Prospect
Medical Subsidiaries are, to the Knowledge of Prospect Medical, in compliance
with all Payor Contracts in all material respects, subject to any disputes with
any third party payors being undertaken in the Ordinary Course of Business.

(f)Each of the Facilities, as applicable: (i) is enrolled and is a provider
authorized to participate under the Government Programs; (ii) is in compliance
in all material respects with all the conditions of participation for the
Government Programs, (iii) has received all material approvals or qualifications
necessary for capital reimbursement; and (iv) is in compliance in all material
respects with 42 C.F.R. §§ 489.20 and 489.24 and their Medicare provider
agreements.

2.17Transactions with Affiliates.  Schedule 2.17 sets forth a complete and
correct list as of the date hereof of all Contracts requiring annual payments in
excess of Five Hundred Thousand Dollars ($500,000) currently in effect between
Prospect Medical or any of the Prospect Medical Subsidiaries, on the one hand,
and any Person that is an Affiliate of Prospect Medical or any of the Prospect
Medical Subsidiaries, on the other hand, other than Contracts for compensation
and benefits received as employees, directors, officers or consultants of
Prospect Medical or any of the Prospect Medical Subsidiaries.  

2.18No Brokers.  Neither Prospect Medical nor any of the Prospect Medical
Subsidiaries has entered into any contract, arrangement or understanding with
any Person or firm that may result in the obligation of such entity or any of
the MPT Parties or their Affiliates to pay any finder's fees, brokerage or
agent's commissions or other like payments in connection with the negotiations
leading to this Agreement or consummation of the Transactions.

21



--------------------------------------------------------------------------------

 

2.19Patriot Act Compliance.  

(a)To the extent applicable to Prospect Medical or any of its Subsidiaries, each
of them has complied in all material respects with the International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001, which comprises
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the "Patriot
Act") and the regulations promulgated thereunder, and the rules and regulations
administered by the U.S. Treasury Department's Office of Foreign Assets Control
("OFAC").

(b)Neither Prospect Medical nor any of its Subsidiaries is included on the List
of Specially Designated Nationals and Blocked Persons maintained by the OFAC,
and neither Prospect Medical nor any of its Subsidiaries is a resident in, or
organized or chartered under the laws of, (i) a jurisdiction that has been
designated by the U.S. Secretary of the Treasury under Section 311 or 312 of the
Patriot Act as warranting special measures due to money laundering concerns or
(ii) any foreign country that has been designated as non-cooperative with
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur.

2.20Ability to Grant Security Interest.  Subject to the provisions of the
Intercreditor Agreement, the applicable Prospect Medical Parties and Other
Applicable Subsidiaries, as applicable, may grant the MPT Parties the first
priority security interests to the extent contemplated under the Transaction
Documents in all of (a) the outstanding shares of capital stock and other equity
interests of each of the Prospect Medical Subsidiaries and Other Applicable
Subsidiaries and (b) the Licenses (including, without limitation, the Healthcare
Licenses); provided, however, it is acknowledged that in the event the MPT
Parties seek to exercise remedies in connection with such liens, the transfer of
the capital stock and equity interest, and Licenses, may require the parties to
undertake change of ownership processes with, provide notices to and seek
approvals from Governmental Bodies, as further contemplated and addressed in the
Master Lease and Mortgage Loan Agreement.

2.21Title and Condition of the Real Property.

(a)Exhibit A sets forth the respective common street addresses of the Real
Property with respect to each Facility. At the applicable Closing, (i) the
applicable Seller shall convey to the applicable Buyer marketable fee title in
the applicable parcel(s) of Real Property comprising Acquired Assets, free and
clear of any and all Encumbrances (other than Permitted Encumbrances), and (ii)
the Borrower shall grant to the Lender a first priority mortgagee interest in
the applicable parcel(s) of Real Property comprising Financed Asset, free and
clear of any and all Encumbrances (other than Permitted Encumbrances).

(b)None of the Prospect Medical Parties have received written notice from any
Governmental Body or other Person alleging that the location, construction,
occupancy, operation, use and sale of the Real Property violates, in any
material respect, (i) any applicable Law, order, injunction, or determination of
any Governmental Body, or (ii) any restrictive covenant or deed restriction
(recorded or otherwise) affecting the Real Property, including, without
limitation, any applicable zoning, or building code, flood disaster law or
health and environmental law or regulation.

22



--------------------------------------------------------------------------------

 

(c)Except as set forth on Schedule 2.21(c), with regard to the Real Property,
none of the Prospect Medical Parties have received written notice from any
Person or Governmental Body alleging there are (i) encroachments onto or from
adjacent properties; (ii) violations of set-back, building or side lines; (iii)
encroachments onto any easements or servitudes located on such Land; (iv)
pending or threatened boundary line disputes; (v) portions of such Land located
in a flood plain or in an area defined as a wetland under applicable state or
federal law; (vi) cemeteries or gravesites located on the Land; or (vii) mine
shafts or sinkholes under the Land.

(d)To the Knowledge of the Prospect Medical Parties, (i) the existing water,
sewer, gas and electricity lines, storm sewer and other utility systems are
adequate to serve the utility needs of the Real Property as currently used, (ii)
all of said utilities are installed and operating, and (iii) all installation
and connection charges have been paid in full.

(e)None of the Prospect Medical Parties has received any written notice:  (i) of
any Public Taking with regard to the Land which has not been formally withdrawn,
(ii) of any threatened or contemplated Public Taking, (iii) from any public
authority of any public improvements that are required to be made and/or which
have not heretofore been assessed and (iv) of any pending or threatened special,
general or other assessments against or affecting any of the Land. As used
herein, “Public Taking” shall mean any portion of the Land is subject to
condemnation, requisition or other taking by any public authority.  

(f)There is no Litigation pending or, to the Knowledge of the Prospect Medical
Parties, threatened in writing, against or affecting all or any portion of the
Real Property.

(g)The Prospect Medical Parties have not received written notice from any
Governmental Body or other Person asserting any facts or conditions which would
result in the termination of the current access from the Real Property to any
presently existing public highways and/or roads adjoining or situated on the
Real Property or to sewer of other utility services to serve the Real Property.

(h)The applicable Seller, Operator Lessee or Borrower owns or holds rights with
respect to, parking for the Real Property and each Facility sufficient to
satisfy in all material respects all applicable laws, codes, requirements, rules
and regulations, and, to the Knowledge of the Prospect Medical Parties, such
parking is adequate for the current uses of the Real Property.

(i)There are no written leases, subleases, licenses and other rental agreements
(now or hereafter in effect) with annual rental payments in excess of One
Million and No/100 Dollars ($1,000,000.00), if any, that grant or will grant a
possessory interest in and to any space in the Real Property or that otherwise
assign or convey rights with regard to the Real Property or the Improvements
(collectively referred to as the "Tenant Leases").  Except as set forth in
Schedule 2.21(i), to the Knowledge of the Prospect Medical Parties, there are no
purchase contracts, options, rights of first refusal or other written agreements
of any kind whereby any Person will have acquired or have the right to acquire
any material portion of the Real Property or the Improvements.

(j)Intentionally Omitted.

(k)Intentionally Omitted.

(l)Intentionally Omitted.

23



--------------------------------------------------------------------------------

 

(m)Schedule 2.21(m) sets forth an accurate and complete list of all leases of
real property where any of the Sellers, or Operator Lessees, or Borrower is the
Tenant (i) on which Improvements are located, (ii) for parking leases of real
property, and (iii) other leases where the annual rent payable by the Prospect
Medical Subsidiaries exceeds $200,000, in each case, that are necessary or
materially related the use and current operation of the Improvements
(collectively, the “Collateral Leases”). Sellers and Borrower have delivered or
otherwise made available to the MPT Parties complete, correct and current copies
in all material respects, all of the Collateral Leases. Except as set forth on
Schedule 2.21(m), (i) the Collateral Leases are freely assignable by the
applicable Prospect Medical Parties, to the applicable MPT Parties (or their
designated Affiliates), as applicable, and the Prospect Medical Parties may
grant a first priority security interest in such Collateral Leases to such MPT
Parties, (ii) the Collateral Leases have not been modified amended or assigned
by any of the Sellers, Operator Lessees, and/or Borrower and are, or will be at
the Closing, legally valid, binding and enforceable against the applicable
Sellers, Operator Lessees, and/or Borrower and, to their Knowledge, all other
parties thereto, in accordance with their respective terms, except as such
enforcement any be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws of general application affecting enforcement of
creditors’ rights or by principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity), and are in full force and
effect, and (iii) there are no monetary defaults and no material non-monetary
defaults by the Sellers, Operator Lessees,  and/or Borrower or, to their
Knowledge, any other part under any of the Collateral Leases.  

(n)The Real Property and the land and improvements subject to the Collateral
Leases constitute all the land and improvements necessary for the use and
current operation of the Improvements.

(o)Except as set forth on Schedule 2.21(o), no Seller, Operator Lessees, and/or
Borrower, as applicable, is a party to any material Tax abatement agreement
relating to the Real Property. Except as disclosed on Schedule 2.21(o), there
are no outstanding waivers or agreements extending the statute of limitations
for any period with respect to any Tax to which the Real Property may be subject
following the Closing.

2.22Compliance with Environmental Laws.  Except as set forth on Schedule 2.22:

(a)with respect to the ownership, operation and/or leasing of the Real Property,
no Prospect Medical Party, nor to the Knowledge of the Prospect Medical Parties,
any other Person has installed, stored, used, generated, manufactured, treated,
handled, refined, produced, processed, or disposed of (or arranged for the
disposal of) Hazardous Materials in, on or under the Real Property, except in
material compliance with the Environmental Laws;

(b)to the Knowledge of Prospect Medical Parties, there are no leaking
underground storage tanks located at, on or under the Real Property or any
former underground storage tanks that have not been sealed or otherwise
decommissioned in accordance with Environmental Laws, and, to the Knowledge of
the Prospect Medical Parties, the Real Property does not contain quantities or
concentrations of friable asbestos-containing building material that must be
removed or abated under applicable Environmental Law;

24



--------------------------------------------------------------------------------

 

(c)no Prospect Medical Party nor, to the Knowledge of the Prospect Medical
Parties, any other Person has undertaken any activity on the Real Property which
would cause (i) the Real Property to become a hazardous waste treatment, storage
or disposal facility within the meaning of, any Environmental Law, or (ii) the
discharge (other than to a publicly owned treatment works or municipal waste
water treatment plant) of Hazardous Material into any watercourse, body of,
surface or subsurface water or wetland, which in the case of clauses (i) and
(ii), would require a permit under any Environmental Law;

(d)no investigation, administrative order, Litigation or settlement with respect
to any material violation of Environmental Law is outstanding or unresolved or,
to the Knowledge of the Prospect Medical Parties, threatened in writing with
respect to the Real Property; and

(e)with respect to the ownership, operation, and/or leasing of the Real
Property, no written notice that is outstanding or unresolved has been served on
any of the Prospect Medical Parties from any Governmental Body claiming any
material violation of any Environmental Law, or requiring compliance with any
Environmental Law, or demanding material payment or contribution for
environmental damage or injury to natural resources.

2.23Licenses/Compliance with Laws. Except as set forth on Schedule 2.23, (i)
Prospect Medical and each Prospect Medical Subsidiary and Other Applicable
Subsidiary possess all material Licenses required under applicable Laws to own,
lease and operate its properties and assets and to carry on its business as
currently operated, and (ii) there is no Litigation or Order pending or, to the
Knowledge of Prospect Medical, threatened regarding the revocation, suspension,
cancellation, withdrawing, modification or limitation of any such material
License or a declaration of any such License as invalid. Except as set forth on
Schedule 2.23, each material License is in full force and effect, and Prospect
Medical and each such Subsidiary is in compliance in all material respects with
such License (and its obligations with respect to such License) and with all
Laws and Orders applicable to it or by or to which any of its properties or
assets is bound or subject and neither Prospect Medical nor any such Subsidiary
has received any written notice alleging material non-compliance.

2.24Solvency. (i) Prospect Medical and its Subsidiaries are now Solvent and will
be Solvent immediately after giving effect to the Transactions (including with
respect to the TRS Loan and the Special Condition Property), including, without
limitation, the distribution (or loaning) of any proceeds received by the
Sellers and the Borrower from the Transactions up to Ivy Holdings, Inc.
(collectively, the "Distribution Transactions"); (ii) no transfer of property is
being made and no obligation is being incurred in connection with the
Transactions with the intent to hinder, delay, or defraud either present or
future creditors of Prospect Medical or its Subsidiaries; and (iii) any and all
actions taken, or to be taken, by Prospect Medical and its Subsidiaries, in
connection with the Distribution Transactions (A) will be, properly authorized
and approved in accordance with the applicable governing documents of Prospect
Medical and its Subsidiaries prior to undertaking such Distribution
Transactions, and (B) will comply with, after giving effect to the Transactions,
including, without limitation, Distribution Transactions, all applicable Laws.
Neither Prospect Medical nor any of its Subsidiaries are involved in any
proceeding by or against it as a debtor before any Governmental Entity under
Title 11 of the United States Bankruptcy Code or any other insolvency or
debtors’ relief act, whether state, federal or foreign, or for the appointment
of a trustee, receiver, liquidator, assignee, sequestrator or other similar
official for any part of any Prospect Medical's and any Subsidiary’s property.  

25



--------------------------------------------------------------------------------

 

3.REPRESENTATIONS AND WARRANTIES OF THE MPT PARTIES. The MPT Parties hereby
jointly and severally make to the Prospect Medical Parties the representations
and warranties contained in this Section 3.

3.1Organization.  Each of the MPT Parties is a limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of the State of Delaware, and each has all requisite limited liability
company or limited partnership power and authority to own, operate and lease its
properties and to carry on its respective business as currently conducted.  Each
of the MPT Parties is duly licensed or qualified to do business as a foreign
organization under the laws of each jurisdiction in which the character of its
properties or in which the transaction of its business makes such qualification
necessary. None of the MPT Parties is classified to be taxed as a corporation
for U.S. federal, state or local income tax purposes.

3.2Authority.  Each of the MPT Parties has all requisite limited liability
company or partnership, as applicable, power and authority to execute and
deliver this Agreement and each other Transaction Document to which it is a
party, and to perform their respective obligations hereunder and thereunder. The
execution and delivery of this Agreement and each other Transaction Document to
which any of the MPT Parties is a party, the performance by each of the MPT
Parties of their respective obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action by the manager, partner and member, as
applicable, of each of the MPT Parties and no other action on the part of any of
the MPT Parties is necessary to authorize the execution and delivery by the MPT
Parties of this Agreement and the consummation of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the MPT Parties,
and, assuming due and valid authorization, execution and delivery hereof by the
Prospect Medical Parties, is a valid and binding obligation of each of the MPT
Parties, as the case may be, enforceable against each of them in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally and by general equitable principles (regardless of whether
enforcement is sought in a proceeding at law or in equity).  

3.3No Conflict. The execution and delivery by each of the MPT Parties of this
Agreement and each other Transaction Document to which any of the MPT Parties is
a party, and the consummation by the MPT Parties of the transactions
contemplated hereby and thereby in accordance with their respective terms, do
not (a) violate, conflict with or result in a material default (whether after
the giving of notice, lapse of time or both) under, or give rise to a right of
termination of, any material contract, agreement, permit, license, authorization
or obligation to which any of the MPT Parties is a party or by which any of the
MPT Parties or any of their respective assets are bound, (b) conflict with, or
result in, any violation of any provision of the certificate of formation,
limited liability company agreement, limited partnership agreement, or other
organizational documents of any of the MPT Parties; (c) violate or result in a
violation of, in any material respect, or constitute a material default under
(whether after the giving of notice, lapse of time or both), any provision of
any law, regulation or rule, or any order of, or any restriction imposed by, any
court or other governmental agency applicable to any of the MPT Parties, or (d)
require from any of the MPT Parties any notice to, declaration or filing with,
consent, or approval of any Governmental Body or other Person.

26



--------------------------------------------------------------------------------

 

3.4Litigation.  There is no Litigation, action, suit, proceeding, claim,
arbitration or investigation pending or, to the actual knowledge of the MPT
Parties, threatened in writing against any of the MPT Parties, nor are any of
the MPT Parties subject to any outstanding order, writ, judgment, injunction or
decree, in either case, which would (a) prevent, hinder or materially delay the
consummation of the Transactions or (b) otherwise prevent, hinder or materially
delay performance by any of the MPT Parties of any of their material obligations
under this Agreement.

3.5Brokers. No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission from any of the Prospect Medical Parties in
connection with the Transactions based upon arrangements made by or on behalf of
any of the MPT Parties or any of their respective Affiliates.

3.6Absence of Conduct; Undisclosed Liabilities.  Prior to the date hereof, none
of the MPT Parties has engaged in any business, nor do any of them have any
liabilities or obligations, other than those related to or incurred in
connection with this Agreement or any other Transaction Documents to which any
of the MPT Parties is a party, and the transactions contemplated hereby or
thereby.

3.7Financing. Each of the MPT Parties affirms that it is not a condition to the
Closing or to any of its other obligations under this Agreement or the other
Transaction Documents that the MPT Parties or their Affiliates obtain financing
for or related to any of the Transactions or the transactions contemplated under
this Agreement.

4.PRE-CLOSING COVENANTS.

4.1Conduct of Business Prior to Closing.  Except as expressly provided or
permitted herein, as set forth on Schedule 4.1, as required by contract in
effect on the date hereof or by law, or as consented to in writing by the MPT
Parties, during the period commencing on the date of this Agreement and ending
at the applicable Closing Date or the earlier termination of this Agreement,
each of the Prospect Medical Parties shall act and carry on its business in all
material respects in the Ordinary Course of Business. Without limiting the
generality of the foregoing, except as expressly provided or permitted herein or
as set forth on Schedule 4.1, or as required by contract in effect on the date
hereof or by law, from and after the date hereof until the applicable Closing
Date or the earlier termination of this Agreement, the Prospect Medical Parties
shall not, directly or indirectly, do any of the following without the prior
written consent of the MPT Parties (which consent shall not be unreasonably
withheld, conditioned or delayed):

(a)split, combine or reclassify any of its capital stock or equity interests or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of its capital stock, equity interests, or any
of its other securities;

(b)authorize for issuance, issue or sell or agree or commit to issue or sell
(whether through the issuance or granting of options, warrants, commitments,
subscriptions, rights to purchase or otherwise) any stock or equity interests of
any class or any other securities or equity equivalents;

27



--------------------------------------------------------------------------------

 

(c)pay, make or declare any distribution or dividend by any of the Prospect
Medical Parties except for (i) such amounts as are necessary for the equity
owners of each of the Prospect Medical Parties to pay and discharge their
respective current tax liabilities arising with respect to such equity
ownership, and (ii) aggregate distributions by Prospect Medical of up to Five
Million and No/100 Dollars ($5,000,000.00); for the avoidance of doubt, nothing
in this Section 4.1(c) shall prohibit any of the Subsidiaries of Prospect
Medical from paying, making or declaring any distribution or dividend to any
Subsidiary of Prospect Medical or to Prospect Medical);

(d)merge with, enter into a consolidation with or otherwise acquire an interest
of the outstanding equity interests in any Person or acquire a substantial
portion of the assets or business of any Person (or any division or line of
business thereof); or

(e)enter into any executory agreement, commitment or undertaking, whether in
writing or otherwise, to do any of the activities prohibited by the foregoing
provision, or permit any of its directors, officers, partners, or Person or
group of Persons possessing and/or exercising similar authority to authorize the
taking of, any action prohibited by the foregoing provisions.

4.2Repayment of Indebtedness and Release of Encumbrances.  Except as permitted
under the Intercreditor Agreement or the Foothill Intercompany Loan (subject to
Section 6.2(h) hereof), at or prior to the initial Closing Date, the Prospect
Medical Parties shall cause (i) the repayment or release of all tax liens, and
mortgage loans or other borrowings secured by any of the Acquired Assets,
Financed Asset, or interests therein, including, without limitation, the JPM
Term Loan Debt, and any defeasance or penalty payments thereon, if applicable,
and (ii) the release of all Encumbrances (other than Permitted Encumbrances) on
any of the Acquired Assets, Financed Asset, or interests therein.

4.3Insurance. The Prospect Medical Parties will keep in full force and effect in
all material respects existing Insurance Policies relating to the Acquired
Assets and the Financed Asset which are presently in effect, subject to the
continuing availability of such insurance coverages on reasonable terms and
conditions; provided, however that to the extent the renewal of such Insurance
Policies results in any material modifications of the same, the Prospect Medical
Parties shall keep the MPT Parties informed of such material modifications;
provided further, however, the MPT Parties shall not have any approval right
over such material modifications.

4.4Consent to Collateral Assignment.  Prior to the applicable Closing, the
Sellers and Borrower, as applicable, shall request, in writing, that the
counterparties to each applicable Collateral Lease consent to the assignment of
such Collateral Lease to Buyers or Lender (or their respective Affiliates), as
applicable, such consent to be in form and substance reasonably satisfactory to
the MPT Parties.

28



--------------------------------------------------------------------------------

 

4.5Title and Survey Review. The MPT Parties shall order title commitments
(collectively, the “Title Commitments”) from the Title Company, surveys and a
zoning reports for the Real Property promptly after the Effective Date (the
expenses associated with such commitments, surveys and reports, the “Title
Expenses”). Subject to Section 6.5, the Prospect Medical Parties shall be
responsible for and shall pay and be responsible for all Title Expenses. The MPT
Parties shall promptly provide the Prospect Medical Parties with written notice
of its objection (an "Objection") to any matters shown in the Title Commitments,
surveys or zoning reports (“Title Matters”). All Title Matters with respect to
which the MPT Parties fail to object to the Prospect Medical Parties in writing
thirty (30) days after the MPT Parties’ receipt of the Title Commitments
(including legible copies of all listed title exception documents) with respect
to matters shown thereon, thirty (30) days after the MPT Parties’ receipt of the
survey with respect to matters shown thereon, or thirty (30) days after the MPT
Parties’ receipt of the zoning report with respect to matters shown thereon, in
each case, shall be deemed included in the definition of Permitted Encumbrances;
provided, however, in no event shall tax liens or Encumbrances securing
Indebtedness be deemed Permitted Encumbrances, other than the Foothill
Intercompany Loan (as herein defined) which shall be subordinated as required
pursuant to Section 6.2(h). In the event that the Closing of the Special
Condition Property is delayed beyond the applicable period for which the Title
Company will remove the survey exception from the applicable Title Commitment,
the MPT Parties shall be permitted to obtain an updated survey thereof. If any
Encumbrance other than a Permitted Encumbrance not revealed in any Title
Commitment or survey is discovered by the MPT Parties or by the Title Company
and is added to the Title Commitment by the Title Company (or to any subsequent
survey, if applicable) at or prior to the applicable Closing, the MPT Parties
shall have until the earlier of (i) ten (10) days after the MPT Parties’ receipt
of the updated, revised Title Commitment (or subsequent survey, if applicable)
showing such new title exception, together with a legible copy of any such new
matter, or (ii) the date of the applicable Closing, to provide the Prospect
Medical Parties with an Objection to any such new title exception. The MPT
Parties and Prospect Medical Parties shall reasonably cooperate and work
together in good faith to resolve each Objection raised by the MPT Parties to
the extent same is not a Permitted Encumbrance. Seller shall not under any
circumstance be required or obligated to eliminate any Objection or Encumbrance,
including without limitation, to bring any action or proceeding, to make any
payments or otherwise to incur any expense in order to eliminate any Objection
or Encumbrance or to arrange for title insurance insuring against enforcement of
same, notwithstanding that Seller may have attempted to do so; provided,
however, Seller shall satisfy all Mandatory Objections. If the Prospect Medical
Parties do not remove or cure any Encumbrance which is not a Permitted
Encumbrance prior to the applicable Closing Date, or if the Title Company is
unable to issue at the applicable Closing an owner’s (or lender's, as the case
may be) title insurance policy insuring good and marketable title to any portion
of the Real Property free and clear of all Encumbrances other than the Permitted
Encumbrances, Prospect Medical shall have the right to adjourn the scheduled the
applicable Closing Date, one (1)-time only, for up to thirty (30) days in order
to eliminate or endeavor to eliminate such Encumbrance which is not a Permitted
Encumbrance, provided, that, once such matters are eliminated, Prospect Medical
shall provide the MPT Parties at least five (5) Business Days’ notice before
such newly scheduled Closing Date. If despite, and after such thirty (30) day
adjournment, the Seller does not remove or cure any Encumbrance which is not a
Permitted Encumbrance prior to the applicable Closing Date, or if the Title
Company is unable to issue at the applicable Closing an owner’s (or lender's, as
the case may be) title insurance policy insuring good and marketable title to
any portion of the Real Property free and clear of all Encumbrances other than
the Permitted Encumbrances, then the MPT Parties shall have the right, at the
MPT Parties' option, to terminate this Agreement by written notice to the
Prospect Medical Parties with respect to all of the Real Property or the portion
of the Real Property affected by such objectionable title matter.

29



--------------------------------------------------------------------------------

 

4.6Damage or Condemnation of Real Property. If, prior to the applicable Closing
Date, all or any portion of the Real Property relating to any Facility is (i)
materially damaged or destroyed by a fire or other casualty event, or (ii) a
material portion thereof is taken by, or made subject to, condemnation, eminent
domain or other governmental acquisition proceedings (and “material” in this
context shall mean the amount of the damage or the value of the taking (in each
case, as determined by an independent third party contractor or engineer
selected by the applicable Prospect Medical Parties and reasonably approved by
the MPT Parties) or the amount of insurance proceeds or condemnation award shall
exceed the sum of thirty-five percent (35%) of the applicable Individual
Purchase Price or Individual Mortgage Loan Amount for such Real Property) (in
either case, an "Impacted Property"), the MPT Parties may elect by written
notice to the Prospect Medical Parties either (a) to terminate this Agreement
with respect to such Impacted Property, in which event, this Agreement shall
remain in full force and effect with respect to the other Real Properties, or
(b) to close the purchase of the Impacted Property in accordance with this
Agreement, in which case, any insurance proceeds or award (net of collection
costs) received by the applicable Prospect Medical Parties prior to the Closing
shall be assigned to the applicable MPT Party at the applicable Closing to be
held and applied in accordance with the Master Leases or the Mortgage Loan
Agreement, as applicable.

5.ADDITIONAL AGREEMENTS.  

5.1Access to Information.  

(a)From and after the date hereof until the Closing Date or the earlier
termination of this Agreement in accordance with the terms provided herein, each
of the Prospect Medical Parties shall, and shall cause each of their respective
officers, employees and agents to (i) give the MPT Parties and their
Representatives reasonable access upon reasonable notice and during normal
business hours or other times mutually convenient to the MPT Parties and senior
management of the Prospect Medical Parties to the Facilities, properties, key
employees, books and records of the Prospect Medical Parties as from time to
time may be reasonably requested (provided that MPT Parties and their
Representatives shall comply with all applicable Prospect Medical policies and
procedures regarding compliance with HIPAA, patient safety, and Facility
access), (ii) permit the MPT Parties and their Representatives to make such
inspections and to make copies of such books and records as they may reasonably
require, and (iii) furnish the MPT Parties and their Representatives with such
financial and operating data as the MPT Parties may from time to time reasonably
request.  Notwithstanding the foregoing, neither Prospect Medical nor any of the
Prospect Medical Subsidiaries shall be required to provide access to or to
disclose information where such access or disclosure would (x) contravene any
law, rule, regulation, order, judgment, decree to which the Prospect Medical
Parties are subject (including without limitation any Information Privacy and
Security Laws) or binding agreement they have entered into prior to the date of
this Agreement or (y) would reasonably be expected to violate or result in a
loss or impairment of any attorney-client privilege or work product doctrine or
similar privilege. The parties hereto will use reasonable efforts to make
appropriate substitute disclosure arrangements under circumstances in which the
restrictions of the preceding sentence apply.  Any such investigation by the MPT
Parties shall not interfere with any of the businesses or operations of the
Prospect Medical Parties.  Notwithstanding anything to the contrary in this
Agreement, neither the MPT Parties nor their Representatives shall have any
contact whatsoever with respect to the Prospect Medical Parties or with respect
to the transactions contemplated by this Agreement with

30



--------------------------------------------------------------------------------

 

any partner, lender, lessor, vendor, customer, supplier, employee or consultant
of the Prospect Medical Parties, except in consultation with Prospect Medical
and then only with the express prior approval of Prospect Medical, which
approval shall not be unreasonably withheld, conditioned or
delayed.  Notwithstanding anything to the contrary in this Agreement, neither
MPT Parties nor their Representatives shall have the right to conduct
confirmatory tenant interviews and/or contact any Governmental Body, other than
customary inquiries as reasonably necessary in connection with customary zoning
diligence,  with respect to matters concerning the Real Property, except in
consultation with Prospect Medical and then only with the express prior approval
of Prospect Medical, which approval shall not be unreasonably withheld,
conditioned or delayed. All requests by the MPT Parties for access or
information shall be submitted or directed exclusively to an individual or
individuals to be designated by Prospect Medical.  In the event of the
termination of this Agreement for any reason, the MPT Parties shall return or
destroy all copies of books and records or other information received in
connection with such investigations described in this Section 5.1(a).

(b)The MPT Parties and their Representatives (including their designated
engineer, architects, surveyors and/or consultants) may, upon reasonable notice
and during normal business hours or other times mutually convenient to the MPT
Parties and senior management of the Prospect Medical Parties enter into and
upon all or any portion of the Real Property in order to investigate and assess,
as reasonably necessary or appropriate, any change to the condition (including
the structural and environmental condition) of the Real Property occurring after
the date hereof.

(c)The MPT Parties hereby release the Prospect Medical Indemnitees (as defined
below) for any liability, damage, loss, cost or expense, including without
limitation, reasonable attorneys’ fees and actual out-of-pocket expenses and
court costs (“Losses”) incurred by any MPT Parties (or their Affiliates) arising
as a result of any such investigation, other than any Losses resulting from the
gross negligence or willful misconduct of the Prospect Medical Indemnitees.  The
MPT Parties shall indemnify, defend and hold harmless the Prospect Medical
Parties, their affiliates, and each of their respective shareholders, members,
partners, trustees, directors, employees and agents (the “Prospect Medical
Indemnitees”) from and against any and all Losses incurred by any of the
Prospect Medical Indemnitees as the result of any such investigation and/or
assessment and provided further that, in no event shall the MPT Parties and/or
their Representatives undertake any intrusive testing of any kind without the
prior written consent of the Prospect Medical Parties and the MPT Parties and
their Representatives shall comply with all applicable Prospect Medical policies
and procedures regarding compliance with HIPAA, patient safety, and Facility
access, and further provided, that the Prospect Medical Parties or their
Representatives shall have the right to accompany the MPT Parties during any
such access. Each of the Prospect Medical Parties shall reasonably cooperate
with the MPT Parties and their Representatives in conducting such investigation,
and shall allow the MPT Parties and their Representatives reasonable access to
the Real Property, the Facilities of the Prospect Medical Parties, together with
permission to conduct such investigation, and shall provide to the MPT Parties
and their Representatives all reasonably necessary information maintained by any
of the Prospect Medical Parties in connection therewith.

31



--------------------------------------------------------------------------------

 

5.2Third Party Consents and Regulatory Approvals.  Subject to the terms and
conditions of this Agreement, each of the Parties hereto will use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
this Agreement and applicable laws and regulations to consummate the
Transactions as soon as practicable after the date hereof, including (i)
preparing and filing, in consultation with the other party and as promptly as
reasonably practicable and advisable after the date hereof, all required
documentation to effect all material applications, notices, petitions and
filings and to obtain as promptly as reasonably practicable all material
consents, clearances, waivers, licenses, orders, registrations, approvals,
permits, Tax rulings and authorizations necessary to be obtained from any third
party and/or any Governmental Body (including, without limitation, with respect
to any material change of control consent or notification requirements to
applicable federal and state healthcare regulatory agencies, if required) in
order to consummate the Transactions and (ii) taking all reasonable steps as may
be necessary, proper or advisable to obtain all such material consents,
clearances, waivers, licenses, orders, registrations, approvals, permits, Tax
rulings and authorizations and make all required filings with Governmental
Bodies.

5.3Confidentiality; Press Releases.

(a)The Parties shall adhere to the terms and conditions of that certain
Confidentiality Agreement, dated November 9, 2018, by and between MPT Operating
Partnership and Prospect Medical (as amended, modified, supplemented or restated
from time to time, the "Confidentiality Agreement") and such terms and
conditions of the Confidentiality Agreement are hereby incorporated by reference
into this Agreement. Notwithstanding any provision therein, the Confidentiality
Agreement shall continue in full force and effect pursuant to its terms
following Closing or earlier termination of this Agreement.

(b)The Parties hereto will, and will cause each of their Affiliates and
Representatives to maintain the confidentiality of this Agreement. The Parties
agree that public announcements or press release, if any, with respect to this
Agreement or the transactions contemplated hereby shall be mutually approved in
advance by the Parties; provided, however, that, notwithstanding any provision
hereof or in the Confidentiality Agreement to the contrary, a Party, without the
prior consent of the other Parties hereto, may (i) issue or cause publication of
any such press release or public announcement to the extent that such party
reasonably determines, after consultation with outside legal counsel, such
action to be required by law or by the rules of any applicable self-regulatory
organization (including, without limitation, federal and state securities laws
and the rules and regulations of the NYSE or NASDAQ), in which event such Party
will use its commercially reasonable efforts to allow the other Parties hereto
reasonable time to comment on such press release or public announcement in
advance of its issuance, and (ii) disclose that it has entered into this
Agreement and the other Transaction Documents, and may provide and disclose
information regarding this Agreement, the Parties to this Agreement and the
other Transaction Documents, the Real Property, the Facilities, and the other
assets and properties subject hereto and thereto, and such additional
information which such party may reasonably deem necessary, to its proposed
investors in connection with a public offering or private offering of securities
(including, without limitation, the offerings to be conducted by Medical
Properties Trust, Inc. in anticipation of the transactions contemplated herein),
or any current or prospective lenders with respect to its financing, and to
investors, analysts and other parties in connection with earnings calls and
other

32



--------------------------------------------------------------------------------

 

normal communications with investors, analysts and other parties, or (iii)
include any information in a prospectus, prospectus supplement or other offering
circular or memorandum in connection with public or private capital raising or
other activities undertaken by such party.  Notwithstanding the foregoing,
nothing in this Section 5.3 shall prohibit any holder of any of Prospect
Medical’s equity from disclosing the terms of this Agreement or the transactions
contemplated hereby to any direct or indirect investor in such holder, in the
ordinary course of such holder’s business.

5.4No Shop; Alternative Proposals. In consideration of the substantial
expenditures of time, effort and expense undertaken by the MPT Parties and their
representatives in connection with the due diligence investigation and review of
various aspects of the proposed Transactions, during the period of time
beginning on the date hereof and ending on October 31, 2019 (the "Exclusivity
Period"), except for those matters set forth on Schedule 5.4, the Prospect
Medical Parties will not, and will cause their respective Affiliates,
Subsidiaries and Representatives not to, either directly or indirectly: (a)
solicit, initiate, knowingly facilitate or knowingly encourage any inquiries or
proposals that constitute, or could be expected to lead to, a proposal or offer
for a transaction (other than the Transactions) involving the acquisition or
financing of the Real Property, whether such transaction takes the form of a
sale, merger, recapitalization, consolidation, business combination, transfer
(except for any transfer of interests in Prospect Medical that do not trigger a
Change of Control (e.g. exercise of stock options by option holders), financing
or other similar transactions (any of the foregoing being referred to herein as
an "Alternate Proposal"), (b) engage in negotiations or discussions concerning,
or provide any confidential or non-public information to any person or entity
relating to, any Alternate Proposal, or (c) enter into, or approve or formally
recommend, any agreements or transactions relating to any Alternate Proposal. If
any of the Prospect Medical Parties or their respective Affiliates,
Subsidiaries, or Representatives receives an Alternate Proposal during the
Exclusivity Period, such Alternate Proposal must be promptly and completely
disclosed to the MPT Parties.  The Prospect Medical Parties and their respective
Affiliates, Subsidiaries and Representatives shall immediately cease any
discussions or negotiations with all parties that may be ongoing as of the date
hereof with respect to any Alternate Proposal.  

5.5Collateral Assignments. The Prospect Medical Parties and MPT Parties shall
work collaboratively, in good faith, to identify those Collateral Leases that
are necessary or otherwise material to the current use and operation of the
business as currently conducted at the Real Property, and the Prospect Medical
Parties shall use commercially reasonable efforts to provide to the MPT Parties,
within sixty (60) days following the Closing Date, collateral assignments of the
Prospect Medical Parties' rights under any so identified Collateral Leases,
together with written consents from the counterparties to each such applicable
Collateral Lease to the collateral assignments, such assignments and consents to
be in form and substance reasonably satisfactory to the Parties.

33



--------------------------------------------------------------------------------

 

5.6Further Action.

(a)Each of the applicable Parties and their respective Affiliates shall execute
and deliver each of the Transaction Documents, and shall otherwise use
commercially reasonable efforts to take or cause to be taken all appropriate
action, do or cause to be done all things necessary, proper or advisable and
execute and deliver such other documents and instruments, as may be reasonably
required or requested to carry out the provisions of this Agreement and each of
the other Transaction Documents and consummate and make effective the
transactions contemplated hereby and thereby, but without in any manner limiting
such party's specific rights and obligations set forth in this Agreement and the
other Transaction Documents.

(b)Following the Effective Date, the Prospect Medical Parties shall reasonably
cooperate with the MPT Parties in the MPT Parties efforts to obtain, review and
finalize the Title Commitments and Surveys for the Real Property identified on
the property listing attached as EXHIBIT A and for which the same have not been
received or finalized as of the Effective Date.

5.7Special Condition Property. For the period from the initial Closing to the
applicable Closing for the Special Condition Property, the Prospect Medical
Parties shall not pledge or otherwise encumber (or allow the pledge or
encumbrance of) any Special Condition Seller's assets, except as permitted
pursuant to the Intercreditor Agreement. In connection with the Closing of the
Special Condition Property, Prospect Medical shall cause the Special Condition
Sellers to be joined to this Agreement, and the Parties and the Special
Condition Sellers shall execute a Joinder Agreement in form to be mutually
agreed upon by the Parties (the "Special Condition Joinder"), which shall
provide, among other things, that the acquisition of the Special Condition
Property is subject to the representations, warranties, covenants, conditions
and deliveries as set forth in this Agreement and that the Special Condition
Property will be joined to Master Lease II at the applicable Closing; provided,
that, except for the Fundamental Representations and the Surviving
Representations of the Prospect Medical Parties, the Prospect Medical Parties
shall not be required to reaffirm or satisfy the representations, warranties,
covenants and conditions with respect to the initial Closing under this
Agreement.

5.8Use of Proceeds. The Prospect Medical Parties covenant and agree that upon
consummation of the initial Closing, the proceeds of the Sales, Mortgage Loan
and the TRS Loan shall be used and applied to, among other things, (a) payment
in full of the JPM Term Loan Debt, and (b) an aggregate pension contribution of
at least Seventy Million and No/100 Dollars ($70,000,000.00) to fund accumulated
benefit obligations under the Crozer-Keystone Health System Employees’
Retirement Plan, EIN: 61-1778286, PN: 001, such amount to be deposited into
escrow at Closing pursuant to the terms of an escrow agreement (in form and
substance mutually agreeable to the Parties) (the “Escrow Agreement”) to be
entered into among the Parties and a mutually agreeable escrow agent (the
“Escrow Agent”), and which Escrow Agreement shall provide that such pension
contribution shall be made to such pension plan no later than January 15, 2020.

5.9Other Actions by Parties.  Without in any manner limiting any Party's
specific rights and obligations set forth in this Agreement and the other
Transaction Documents, no party hereto shall take (and shall use commercially
reasonable efforts to cause its Affiliates not to take), directly or indirectly,
any action that would reasonably be expected to, individually or in the
aggregate, prevent, materially delay or materially impede the consummation of
the Transactions or the other transactions contemplated by this Agreement.

34



--------------------------------------------------------------------------------

 

6.CONDITIONS TO OBLIGATION TO CLOSE; DELIVERABLES; CLOSING MATTERS.  

6.1Conditions to the Obligations of Each Party to Effect the Transactions.  The
respective obligations of the Parties to effect the Transactions are subject to
the fulfillment or waiver by written consent of the other Parties, where
permissible, at or prior to the applicable Closing Date, of each of the
following conditions:

(a)No Injunctions, Orders or Restraints; Illegality; Lawsuits. No preliminary or
permanent injunction or other order, decree or ruling issued by a court or other
Governmental Body of competent jurisdiction, and no statute, rule, regulation or
executive order promulgated or enacted by any governmental agency of competent
jurisdiction, shall be in effect which would have the effect of (i) making the
consummation of the Transactions illegal or (ii) otherwise prohibiting the
consummation of the Transactions. Further, there shall not have been instituted
in a court of competent jurisdiction by any creditor of Prospect Medical or any
of the Prospect Medical Subsidiaries, any Governmental Body, or any other third
party, any suit, action, or proceeding to restrain, enjoin, or invalidate the
transactions contemplated by this Agreement and the other Transaction Documents;
provided, however, that if any such suit, action, or proceeding is so
instituted, then the Prospect Medical Parties and the MPT Parties shall use
their commercially reasonable efforts to defend against the same and to take
such other actions as may be necessary or desirable to permit the transactions
contemplated by this Agreement and the other Transaction Documents to be
consummated.

(b)No Termination.  None of the Parties shall have terminated this Agreement in
accordance with the provisions of Section 7.1 hereof.

(c)Employment Matters. Samuel S. Lee shall be employed in his current executive
position and with his current responsibilities for all of the Prospect Medical
Parties and their respective Subsidiaries.

6.2Additional Conditions to Obligations of the MPT Parties.  The obligations of
the MPT Parties to effect the Transactions are further subject to the
satisfaction of the following conditions, any one or more of which may be waived
in writing by the MPT Parties at or prior to the applicable Closing Date:

(a)Representations and Warranties. The representations and warranties of the
Prospect Medical Parties contained in this Agreement shall be true and correct
in all material respects (x) as of the date of this Agreement and (y) as of the
Closing Date as though made on the Closing Date, (except to the extent such
representations and warranties expressly relate to a specific date or are made
as of the date hereof, in which case such representations and warranties shall
be true and correct in all material respects as of such date); provided that so
long as the representations and warranties in Sections 2.1, 2.2, 2.3, 2.4, and
2.24 are true and correct in all material respects, the closing condition in
this Section 6.2(a) shall be deemed satisfied so long as the failure of any
other representation or warranty to be so true and correct has not had and would
not reasonably be expected to have, individually or in the aggregate, a Prospect
Material Adverse Effect.

35



--------------------------------------------------------------------------------

 

(b)Performance and Obligations of the Prospect Medical Parties. The Prospect
Medical Parties shall have performed or complied in all material respects with
all agreements and covenants required by this Agreement and the other
Transaction Documents to be performed or complied with by the Prospect Medical
Parties on or prior to the Closing Date.

(c)Special Conditions. Solely with respect to the Closing for the Special
Condition Property, (i) the Special Conditions shall have been satisfied or
waived in writing by the MPT Parties; and (ii) there shall not exist any Major
Event of Default under and as defined in the Master Leases.

(d)Officer's Certificates.  Each of the MPT Parties shall have received
certificates in form and substance reasonably satisfactory to the MPT Parties
from each of the Prospect Medical Parties, which is executed and delivered by
their respective Chief Executive Officer or Chief Financial Officer (or Persons
exercising similar authority), dated as of the Closing Date, (A) stating therein
that the conditions set forth in Sections 6.2(a), (b), and (c) have been
satisfied in all respects, (B) certifying, with respect to Prospect Medical, as
to (1) the Certificate of Incorporation and Bylaws, each as in effect from the
date of this Agreement until the Closing Date, and (2) a copy of the votes and
authorizing resolutions of the Prospect Medical Board and the requisite
shareholders of Prospect Medical authorizing and approving the applicable
matters contemplated hereunder and under the other Transaction Documents, (C)
certifying  with respect to the Prospect Medical Subsidiaries, as applicable, as
to (1) such Prospect Medical Subsidiary's articles or certificate of
incorporation, bylaws, operating agreements, limited liability company
agreements, partnership agreements, and other similar organizational and
governing documents, each as in effect from the date of this Agreement until the
Closing Date and (2) a copy of the applicable votes and authorizing resolutions
of the requisite number of directors, stockholders, members, managers, partners
or other Persons exercising similar authority authorizing and approving the
applicable matters contemplated hereunder and under the other Transaction
Documents, and (D) providing specimen signatures of the officers or authorized
agents of each of the Prospect Medical Parties.

(e)Certificates of Existence and Good Standing. The MPT Parties shall have
received certificates of existence and good standing of the Prospect Medical
Parties dated within twenty (20) days prior to the Closing Date from, as
applicable, the State of its incorporation or formation and, to the extent in
which the character of its properties or in which the transaction of its
business makes such qualification necessary, from the States of California,
Connecticut, Rhode Island and the Commonwealth of Pennsylvania.

(f)Third-Party Consents. The Prospect Medical Parties shall have delivered to
the MPT Parties written consents or waivers in a form reasonably satisfactory to
the MPT Parties of the third parties to those contracts set forth on Schedule
6.2(f), and all such consents and waivers shall be in full force and effect.

36



--------------------------------------------------------------------------------

 

(g)Additional Prospect Medical Parties' Deliverables.

(i)  Delivery of Real Property.  At the Closing, with respect to the applicable
portion of the Real Property: (A) the applicable Seller will convey to the
applicable Buyer marketable fee title to the Real Property constituting Acquired
Assets, and (B) the Borrower will deliver a first priority mortgage Encumbrance
on the Real Property constituting the Financed Asset, in each case, subject only
to Permitted Encumbrances.

(ii)  Closing Transaction Documents.  The applicable Prospect Medical Parties
shall have executed and delivered the Master Lease, the Mortgage Loan Documents,
and the other Transaction Documents listed and described on the attached EXHIBIT
F.

(iii)  Payoff Letters. The Prospect Medical Parties shall have delivered or
caused to be delivered payoff letters in respect of all Indebtedness of the
Prospect Medical Parties to be paid at the initial Closing (including with
respect to the Special Condition Property at the initial Closing) pursuant to
Section 4.2 and/or Section 4.5, including, without limitation, all JPM Term Loan
Debt, and any principal, interest, fees or penalties outstanding or accrued
thereunder, in each case, as of the Closing Date (such Indebtedness shall not
include any Indebtedness permitted under the Intercreditor Agreement).

(iv)  Termination of Intercompany Leases. The Prospect Medical Parties shall
have delivered to the MPT Parties fully-executed terminations of the
intercompany leases between applicable Sellers and Operating Lessees, as
identified on Schedule 6.2(g)(iv).

(v)  Title Commitments and Surveys.  The MPT Parties shall have received and had
the opportunity to review the Title Commitments and Surveys for the Real
Property in accordance with Section 4.5 (it being acknowledged that the Real
Property shall be delivered in the condition specified in subsection (i) above).

(vi)  Closing Statement.  The Prospect Medical Parties shall have executed and
delivered to the MPT Parties a Closing Statement regarding the transactions
contemplated herein, and which in form and substance satisfactory to the Parties
(the "Closing Statement").

(h)Subordination of Foothill Intercompany Loan. The applicable Prospect Medical
Parties shall have executed and delivered (or cause to be executed and
delivered) to the MPT Parties either (i) such amendments and subordinations with
respect to the Foothill Intercompany Loan, in form and substance satisfactory to
the MPT Parties, as necessary (A) to subordinate Prospect Medical Group, Inc.'s
right to payment and lien priority thereunder to the rights, interest, and liens
of the MPT Parties under the Transaction Documents, and (B) to restrict Prospect
Medical Group, Inc.'s right to amend, modify, or increase the Foothill
Intercompany Loan or the loan documents relating thereto (other than extensions
of the same); or (ii) releases thereof.

(i)Amendment of Assignable Option Agreements. Each of the Assignable Option
Agreements shall be amended to remove references to the JPM Term Loan Debt that
is being repaid in full at the initial Closing and to amend the subordinating
provisions thereof to add reference to the obligations of the Prospect Medical
Parties related to the Transactions.

37



--------------------------------------------------------------------------------

 

(j)Intercreditor Agreement.  The applicable administrative agent or collateral
agent for any lenders or other secured parties claiming a lien on the ABL
Priority Collateral (as defined in the form Intercreditor Agreement attached
hereto as EXHIBIT G), shall have executed and delivered such intercreditor
agreement in the form attached with the MPT Parties (the "Intercreditor
Agreement").

6.3Additional Conditions to Obligations of the Prospect Medical Parties.  The
obligation of the Prospect Medical Parties to effect the Transactions is further
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by Prospect Medical at or prior to the Closing
Date:

(a)Representations and Warranties.  Each of the representations and warranties
of the MPT Parties contained in this Agreement shall be true and correct in all
material respects (i) as of the date of this Agreement and (ii) as of the
Closing Date as though made on the Closing Date (except to the extent such
representations and warranties expressly relate to a specific date or as of the
date hereof, in which case such representations and warranties shall be true and
correct in all material respects as of such date).

(b)Performance of Obligations of the MPT Parties.  Each of the MPT Parties shall
have performed or complied in all material respects with all agreements and
covenants required by this Agreement and the other Transaction Documents to be
performed or complied with by it on or prior to the Closing Date.

(c)Solvency. Prospect Medical, each Prospect Medical Subsidiary and each Other
Applicable Subsidiary, is, and after giving effect to the transactions
contemplated in this Agreement and the other Transaction Documents, will be,
Solvent.

(d)Officer's Certificate. The Prospect Medical Parties shall have received a
certificate executed and delivered by the Chief Executive Officer, Chief
Financial Officer, or Chief Operating Officer of each of the MPT Parties (or
their parent entities), dated as of the Closing Date, stating therein that the
conditions set forth in Sections 6.3(a), (b), and (c) have been satisfied and
which shall include a copy of the resolutions of the MPT Parties' members,
authorizing the transactions contemplated herein, the execution and delivery of
all documents required to effectuate such, and designating the officers or
managers of the MPT Parties who are authorized to execute and deliver such
documents on behalf of the MPT Parties, together with a Certificate of
Incumbency with respect to such officers or managers.

(e)Certificates of Existence and Good Standing.  The Prospect Medical Parties
shall have received certificates of existence and good standing of the MPT
Parties dated within twenty (20) days prior to the Closing Date from, as
applicable, the State of its incorporation or formation and, to the extent in
which the character of its properties or in which the transaction of its
business makes such qualification necessary, from the States of California,
Connecticut, and Rhode Island and the Commonwealth of Pennsylvania.

38



--------------------------------------------------------------------------------

 

(f)Additional MPT Parties' Deliverables.

(i)  Purchase Price and Mortgage Loan Amounts.  The applicable MPT Parties shall
deliver to the applicable Prospect Medical Parties the aggregate Purchase Price
and the aggregate Mortgage Loan Amount, all in immediately available funds.

(ii)  Closing Transaction Documents.  The applicable MPT Parties shall have
executed and delivered, as applicable, the Master Lease, the Mortgage Loan
Documents, and the other Transaction Documents listed and described on the
attached EXHIBIT F.

(iii)  Closing Statement.  The applicable MPT Parties shall have executed and
delivered to the Prospect Medical Parties the Closing Statement.

 

(g)Intercreditor Agreement.  The applicable administrative agent or collateral
agent for any lenders or other secured parties claiming a lien on the ABL Senior
Collateral (as defined in the form Intercreditor Agreement attached hereto as
EXHIBIT G), shall have executed and delivered the Intercreditor Agreement.

 

6.4Closing of Special Condition Property. At the Closing for the Special
Condition Property, the applicable Parties shall execute and deliver (or cause
to be executed and delivered) to one another the following:

(i)The Special Condition Joinder.

(ii) All applicable documents (or joinders thereto) as described in Sections
6.2(d) through 6.2(h) and in Section 6.3(d) through 6.3(g) above with respect to
the Acquired Assets.

(iii)A joinder and amendment to the applicable Master Lease joining the Special
Condition Property and the applicable Sellers and Buyers to the applicable
Master Lease.

(iv)Documents and instruments substantially similar to those required by the
Title Company and executed by the Prospect Medical Parties at the initial
Closing to the extent applicable to the Special Condition Property, and such
other documents and instruments reasonably and customarily required by the Title
Company.

6.5Closing Cost Allocations and Prorations.

(a)Except as expressly provided in this Section 6.5, each Party shall be
responsible for its attorneys' and other professional fees and costs incurred by
it in connection with this Agreement and the Transactions.

39



--------------------------------------------------------------------------------

 

(b)The Prospect Medical Parties shall be responsible for and shall pay or
reimburse to the MPT Parties all of the Title Expenses, the costs and expenses
of the Surveys, and the due diligence, inspection, investigation and testing
costs of the MPT Parties, the costs of recording the Deeds and the Mortgage, and
any other instruments documenting conveyance and/or encumbrance of the Acquired
Assets and/or the Financed Asset, as applicable, all other recording and filing
fees, all documentary stamps, transfer and all other taxes payable upon
recordation of the Deeds and Mortgage, all costs of the MPT Parties incurred in
connection with any intercreditor issues which arise in connection with the
Transactions contemplated herein, and all reasonable attorneys' fees and other
third party expenses of the MPT Parties incurred in connection with the
Transactions, other than as set forth in Section 6.5(a) above. Notwithstanding
the foregoing, upon request by Prospect Medical, the all of the costs and
expenses described in Section 6.5(a) and (b), including reasonable attorney
fees, can be added to the Lease Base (as defined in the Master Lease).

7.TERMINATION.  

7.1Termination.  This Agreement may be terminated at any time prior to the
Closing Date, as follows:

(a)by the mutual written consent of any of MPT Parties and Prospect Medical;

(b)by either Prospect Medical, on the one hand, or the MPT Parties, on the other
hand, by written notice to the other if any Governmental Body of competent
jurisdiction shall have issued an injunction or taken any other action (which
injunction or other action the Parties hereto shall use commercially reasonable
efforts to lift) that permanently restrains, enjoins or otherwise prohibits the
consummation of the Transaction, and such injunction shall have become final and
non-appealable;

(c)by either Prospect Medical, on the one hand, or the MPT Parties, on the other
hand, by written notice to the other, if the consummation of the Transactions
(other than with respect to the Special Condition Property) shall not have
occurred on or before October 31, 2019 (the "Termination Date"); provided,
however, that the right to terminate the Agreement pursuant to this Section
7.1(c) shall not be available to any party whose failure to comply with any
provision of this Agreement has been the cause of, or resulted in, the failure
of the Transactions to close on or before such date;

(d)by Prospect Medical, if none of the Prospect Medical Parties are then in
material breach of any of the terms of this Agreement, upon written notice to
the MPT Parties if there occurs a material breach of any representation,
warranty or covenant of any of the MPT Parties contained in this Agreement, such
that the conditions set forth in Section 6.1 or Section 6.3 cannot be satisfied
or cured prior to the Termination Date; provided, however, subject to Section
7.1(c), that such material breach is either not capable of being cured or has
not been cured within thirty (30) days after the giving of notice thereof by
Prospect Medical to the MPT Parties;

(e)by any of the MPT Parties, if none of the MPT Parties are then in material
breach of any of the terms of this Agreement, upon written notice to Prospect
Medical if there occurs a material breach of any representation, warranty or
covenant of any of the Prospect Medical Parties contained in this Agreement,
such that the conditions set forth in Section 6.1 or Section 6.2 cannot be
satisfied or cured prior to the Termination Date; provided, however, subject to
Section 7.1(c), that such material breach is not capable of being cured or has
not been cured within thirty (30) days after the giving of notice thereof by the
MPT Parties to Prospect Medical; or

(f)by any of the MPT Parties pursuant to Section 4.5.

40



--------------------------------------------------------------------------------

 

7.2Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 7.1, this Agreement shall forthwith become null and void and
have no effect, without any liability on the part of the MPT Parties, the
Prospect Medical Parties, or any of their respective directors, officers,
employees, partners, Affiliates, managers, members or stockholders, and all
rights and obligations of any party hereto shall cease, except that the
provisions contained in, and the definitions pertaining to, Section 5.3, this
Section 7.2, Section 9 and Section 10 shall survive the termination of this
Agreement; provided, however, that notwithstanding the foregoing, no party shall
be relieved or released from any liabilities or damages arising out of (i) its
intentional and knowing material breach by such party of a representation or
warranty, or (ii) any breach of a covenant to be performed by such party prior
to such termination.

8.SURVIVAL: INDEMNIFICATION.  

8.1Survival.  

(a)The representations and warranties of the Prospect Medical Parties set forth
in Sections 2.1, 2.2, 2.3, 2.4(a)(i), 2.4(b) and the representations and
warranties of the MPT Parties in Sections 3.1, 3.2, and 3.3 (collectively, the
“Fundamental Representations”) shall survive for a period of twelve (12) months
after the applicable Closing. The representations and warranties of the Prospect
Medical Parties set forth in Sections 2.4(a)(ii), 2.4(a)(iii) and 2.24
(collectively, the "Surviving Representations") shall survive the applicable
Closing for the period of five (5) years after the applicable Closing.

(b)All other representations and warranties of the Parties contained in this
Agreement shall terminate as of the Closing.

8.2Prospect Medical Parties' Agreement to Indemnify. Notwithstanding the
existence of any insurance or self-insurance provided for in this Agreement, the
Mortgage Loan Agreement, or the Master Lease and without regard to the policy
limits of any such insurance or self-insurance, and in addition to any other
indemnification obligation set forth herein or in any other Transaction
Documents, subject to the limitations set forth in this Section 8, from and
after the Closing each of the Prospect Medical Parties, jointly and severally,
agrees to indemnify, defend and hold harmless each of the MPT Parties, their
Affiliates and their respective officers, directors, members, (general and
limited) partners, shareholders, employees, agents and representatives
(collectively, the “MPT Indemnified Parties”) from and against all demands,
claims, actions, losses, damages, liabilities, penalties, Taxes, costs and
expenses (including, without limitation, attorneys’ and accountants’ fees,
settlement costs, arbitration costs and any reasonable other expenses for
investigating or defending any action or threatened action) (collectively, “MPT
Party Damages”) asserted against or incurred by the MPT Indemnified Parties or
any of them arising out of or in connection with or resulting from (a) any
breach of or misrepresentation associated with any Fundamental Representations
of the Prospect Medical Parties, (b) any breach of or misrepresentation
associated with any Surviving Representations of the Prospect Medical Parties,
or (c) the Rhode Island Matter, including, without limitation, any and all MPT
Party Damages resulting from, or arising out of, the Parties entering into the
Transactions contemplated under this Agreement and the other Transaction
Documents and the performance of the Parties' respective obligations hereunder
and thereunder that relate in any way to the Rhode Island Matter, including,
without limitation, any claims alleged or asserted by any third party against
the MPT Parties involving willful or intentional misconduct, gross negligence,
bad faith, fraud, or any other similar claims, and including, without
limitation, any and all third party indirect, incidental, consequential,
special, exemplary, or punitive damages arising out of or related to any of the
foregoing claims alleged or asserted under this Section 8.2(c).

41



--------------------------------------------------------------------------------

 

8.3MPT Parties' Agreement to Indemnify.  Subject to the limitations set forth in
this Section 8, from and after the Closing each of the MPT Parties, jointly and
severally, agrees to indemnify, defend and hold harmless the Prospect Medical
Parties, and their respective representatives (collectively, the “Prospect
Medical Indemnified Parties”) from and against all demands, claims, actions,
losses, damages, liabilities, penalties, Taxes, costs and expenses (including,
without limitation, reasonable attorneys’ fees, settlement costs, arbitration
costs and any reasonable other expenses for investigating or defending any
action or threatened action) asserted against or incurred by any of Prospect
Medical Indemnified Parties or any of them to the extent arising out of or in
connection with or resulting from any breach of or misrepresentation associated
with any Fundamental Representations of the MPT Parties (collectively, the
“Prospect Medical Party Damages”).  

8.4Notification and Defense of Claims.

(a)If any party is entitled to be indemnified pursuant to Section 8.2 or Section
8.3 (the “Indemnified Party”), the Indemnified Party shall notify the party
liable for such indemnification (the “Indemnifying Party”), in writing, of any
claim or demand which the Indemnified Party has determined has given or could
give rise to a right of indemnification under this Agreement, as soon as
possible after the  Indemnified Party becomes aware of such claim or demand;
provided that, the Indemnified Party’s failure to give such notice to the Seller
Parties in a timely fashion shall not result in the loss of the Indemnified
Party’s rights with respect thereto except to the extent (x) the Indemnifying
Party is materially prejudiced by the delay or (y) such notice relates to
indemnification for breach of or misrepresentation associated with any
Fundamental Representations or Surviving Representations and same is received
more than ninety (90) days after the expiration of the survival period specified
in Section 8.1.

(b)If the Indemnified Party shall duly and timely notify the Indemnifying Party
of any claim or demand pursuant to the provisions hereof, and if such claim or
demand relates to a claim or demand asserted by a third party against the
Indemnified Party (a “Third Party Claim”), the Indemnifying Party shall have the
obligation either (i) to promptly pay such claim or demand, or (ii) defend any
such Third Party Claim with counsel reasonably satisfactory to the Indemnified
Party. After the Indemnifying Party has assumed the defense of such Third Party
Claim, the Indemnifying Party shall not be liable to the Indemnified Party under
this Section 8.4 for any legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation, provided that the Indemnified Party shall have the right
to employ counsel, at the Indemnifying Party’s expense, to represent it if (A)
in the Indemnified Party’s reasonable opinion the Indemnifying Party is not
diligently prosecuting the defense of such Third Party Claim, (B) such Third
Party Claim involves remedies against the Indemnified Party other than monetary
damages and such remedies, in the Indemnified Party’s reasonable judgment, could
have a material adverse effect on such Indemnified Party, (C) the  Indemnified
Party may have available to it one or more defenses or counterclaims that are
inconsistent with one or more defenses or counterclaims that may be alleged by
the Indemnifying Party, or (D) the Indemnified Party believes in its reasonable
discretion that a conflict of interest exists between the Indemnifying Party and
the Indemnified Party with respect to such Third Party Claim or action, and in
any such event the reasonable fees and expenses of such separate counsel for the
Indemnified Party shall be paid by the Indemnifying Party.  

42



--------------------------------------------------------------------------------

 

(c)No Indemnifying Party may, without the prior written consent of the
Indemnified Party, settle or compromise any claim or consent to the entry of any
judgment with respect to which indemnification is being sought hereunder unless
such settlement, compromise or consent includes an unconditional release of the
Indemnified Party from all liability arising out of such claim and does not
contain any equitable order, judgment or term which includes any admission of
wrongdoing or could result in any liability (including regulatory liability) of
the Indemnified Party or which would otherwise in any manner affect, restrain or
interfere with the business of the  Indemnified Party or any of the Indemnified
Party’s Affiliates.

8.5Investigations. The right to indemnification based upon breaches or
inaccuracies of representations, warranties and covenants will not be affected
by any investigation conducted with respect to, or knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, whether as a result of disclosure by a party
pursuant to this Agreement or otherwise, with respect to the accuracy or
inaccuracy of or compliance with any such representation, warranty or covenant,
unless specifically set forth on the Schedules (as defined in Section 10.2 of
this Agreement). The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant, will not affect a party’s right to indemnification, payment of damages
or other remedies based on such representations, warranties and covenants.

8.6Limitation of Liability.  Notwithstanding anything herein to the contrary,
the maximum liability of the Prospect Medical Parties under this Section 8 shall
be an amount equal to the aggregate of the Purchase Price and the Mortgage Loan
Amount.  

8.7Exclusive Remedy.  FROM AND AFTER THE CLOSING, THE PARTIES AGREE AND
ACKNOWLEDGE THAT THE INDEMNIFICATION RIGHTS PROVIDED IN THIS SECTION 8 SHALL BE
THE SOLE AND EXCLUSIVE REMEDY OF THE PARTIES TO THIS AGREEMENT FOR BREACHES OF
THIS AGREEMENT AND FOR ALL DISPUTES ARISING UNDER OR RELATING TO THIS AGREEMENT
AND ANY ADDITIONAL AGREEMENTS OR DOCUMENTS EXECUTED OR DELIVERED IN OR ARISING
OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR POST-CLOSING COVENANTS
OR CASES WHERE SPECIFIC PERFORMANCE IS AVAILABLE AS A REMEDY.  The Parties may
not avoid the limitations on liability, recovery and recourse set forth in this
SECTION 8 by seeking damages for breach of contract, tort or pursuant to any
other theory or liability.  

43



--------------------------------------------------------------------------------

 

9.REPRESENTATIVES OF PARTIES.  

9.1Prospect Medical Parties.  Each of the Prospect Medical Parties hereby
appoints Prospect Medical as their duly authorized agent and representative (the
"Prospect Medical Parties' Representative") to take all actions and enforce all
rights of the Prospect Medical Parties under this Agreement, including, without
limitation, (i) giving and receiving any notice or instruction permitted or
required under this Agreement; (ii) interpreting all of the terms and provisions
of this Agreement; (iii) authorizing payments or obtaining reimbursement as may
be provided for herein; (iv) consenting to, compromising or settling all
disputes with the MPT Parties under this Agreement; (v) conducting negotiations
and dealing with the MPT Parties under this Agreement; and (vi) taking any other
actions on behalf of the Prospect Medical Parties relating to the Prospect
Medical Parties' rights, claims, duties and obligations under this Agreement. In
the performance of the MPT Parties' respective duties and obligations hereunder,
the MPT Parties shall be authorized and permitted to correspond and transact
with Prospect Medical Parties' Representative on behalf of all the Prospect
Medical Parties and shall be entitled to rely upon any document or instrument
executed and delivered by the Prospect Medical Parties' Representative.

9.2MPT Parties.  The MPT Parties hereby appoint MPT of Springfield PMH, LLC as
their duly authorized agent and representative (the "MPT Representative") to
take all actions and enforce all rights of the MPT Parties under this Agreement,
including, without limitation, (i) giving and receiving any notice or
instruction permitted or required under this Agreement; (ii) interpreting all of
the terms and provisions of this Agreement; (iii) authorizing payments or
obtaining reimbursement as may be provided for herein; (iv) consenting to,
compromising or settling all disputes with the Prospect Medical Parties under
this Agreement; (v) conducting negotiations and dealing with the Prospect
Medical Parties under this Agreement; and (vi) taking any other actions on
behalf of the MPT Parties relating to the MPT Parties' rights, claims, duties
and obligations under this Agreement.  In the performance of the Prospect
Medical Parties' respective duties and obligations hereunder, the Prospect
Medical Parties shall be authorized and permitted to correspond and transact
with the MPT Representative on behalf of all the MPT Parties and shall be
entitled to rely upon any document or instrument executed and delivered by the
MPT Representative.

10.GENERAL PROVISIONS.

10.1Notices.  All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or delivered (a) when personally
delivered, (b) transmitted via telecopy (or other facsimile device) to the
number set forth below if the sender on the same day sends a conforming copy of
such notice by recognized overnight delivery service (charges prepaid), (c) when
delivered via Electronic Transmission to the email address set forth below if
the sender on the same day sends a conforming copy of such notice by recognized
overnight delivery service (charges prepaid), (d) the day following the day
(except if not a Business Day then the next Business Day) on which the same has
been delivered prepaid to a reputable national overnight air courier service or
(e) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid. Notices, demands and
communications, in each case to the respective parties, shall be sent to the
applicable address set forth below, unless another address has been previously
specified in writing:

44



--------------------------------------------------------------------------------

 

 

if to the Prospect

 

c/o Prospect Medical Holdings, Inc.

Medical Parties:

 

3415 South Sepulveda Blvd, 9th Floor

 

 

Los Angeles California 90034

 

 

Attn:  Eric Samuels

 

 

Email: Eric.Samuels@prospectmedical.com

 

 

 

with a copy to:

 

Ropes & Gray LLP

 

 

800 Boylston Street, Prudential Tower

 

 

Boston, MA 02199

 

 

Attn: Walter McCabe

 

 

Email: Walter.McCabe@ropesgray.com

 

 

 

if to the MPT

 

c/o MPT Operating Partnership, L.P.

 

 

 

Parties:

 

1000 Urban Center Drive, Suite 501

 

 

Birmingham, Alabama  35242

 

 

Attn:  Legal Department

 

 

Email: Legal@medicalpropertiestrust.com

 

 

Fax: (205) 969-3756

 

 

 

with a copy to:

 

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

 

 

420 20th Street North, Suite 1400

 

 

Birmingham, Alabama  35203

 

 

Attn:  Thomas O. Kolb, Esq.

 

 

Email: Tkolb@bakerdonelson.com

 

 

Fax: (205) 322-8007

 

 

 

 

or to such other address as either party may hereafter designate in writing, and
shall be effective upon receipt.  A notice, demand, consent, approval, request
and other communication shall be deemed to be duly received (i) if delivered in
person or by a recognized delivery service, when left at the address of the
recipient, (ii) if sent by facsimile, upon receipt by the sender of an
acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number, and (iii) if sent by Electronic Transmission when
sent to the recipient’s email address, if the sender on the same day sends a
conforming copy of such notice by recognized overnight delivery service (charges
prepaid); provided that if a notice, demand, consent, approval, request or other
communication is served by hand or is received by facsimile on a day which is
not a Business Day, or after 5:00 p.m. on any Business Day (based upon
Birmingham, Alabama time), such notice or communication shall be deemed to be
duly received by the recipient at 9:00 a.m. (based upon Birmingham, Alabama
time) on the first Business Day thereafter.

45



--------------------------------------------------------------------------------

 

10.2Disclosure Schedules.  Certain information set forth in the schedules to
this Agreement (as may be amended from time to time by a Schedule Supplement,
the "Schedules") is included solely for informational purposes and may not be
required to be disclosed pursuant to this Agreement. The disclosure of any
information shall not be deemed to constitute an acknowledgment that such
information is required to be disclosed in connection with the representations
and warranties made by the MPT Parties or the Prospect Medical Parties, as
applicable, in this Agreement or that such information is material, nor shall
such information be deemed to establish a standard of materiality, nor shall it
be deemed an admission of any liability of, or concession as to any defense
available to, MPT Parties or the Prospect Medical Parties, or their respective
Affiliates, as applicable. Any information set forth in one section of the
Schedule will be deemed to apply to other sections of the Schedules to which its
relevance is reasonably inferable and/or apparent from the face of such
disclosure (notwithstanding the omission of a reference or cross-reference
thereto); provided, that, the Parties shall use good faith efforts to include a
clear reference or cross-reference to such relevant information contained in
other Schedules. From the date of this Agreement until the Closing Date, the
Prospect Medical Parties shall have the right to amend and/or supplement the
Schedules to reflect (a)(i) any deficiencies or inaccuracies in such Schedule
arising out of circumstances or matters occurred or existed at or prior to the
date hereof, and (ii) any deficiencies or inaccuracies in such Schedule arising
out of circumstances or matters which first occurred or arose after the date of
hereof, where such deficiency or inaccuracy would cause a failure of any
condition set forth in Section 6.1 or Section 6.2, and (b) any other matter
that, if existing or occurring at or prior to the date hereof, would have been
required to be set forth or described on such a Schedule or that is necessary to
complete or correct any information in any representation or warranty contained
in any of such Schedules (any such amendment or supplement, a "Schedule
Supplement"); provided, that, unless otherwise expressly agreed to in writing by
the MPT Parties, no additions, changes, or disclosures contained in any Schedule
Supplement shall be deemed to cure any breach or inaccuracy of a representation
or warranty, covenant or agreement or to satisfy any condition or be considered
for purposes of establishing whether or not the closing conditions set forth in
Section 6.1 or Section 6.2 have been satisfied.

10.3Assignment.  This Agreement is not assignable by any party without the prior
written consent of the other parties.  Notwithstanding the foregoing, the MPT
Parties may at any time and without the consent of the Prospect Medical Parties
assign all of the MPT Parties' rights and obligations hereunder to any Affiliate
of the MPT Parties; provided, however, any such assignment does not result in
any additional consents or any material delay of the applicable Closing;
provided further, however, that no such assignment shall relieve or release the
MPT Parties from their obligations hereunder. Notwithstanding anything to the
contrary herein, the MPT Parties may not assign or otherwise transfer all or any
portion of the MPT Parties’ rights and obligations under this Agreement to any
Affiliate of the MPT Parties that is owned, in whole or in part, by a
Non-Permissible Assignee, except to the extent that any such assignment or
transfer would be permitted under the other Transaction Documents.

10.4Severability.  The Parties agree that each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or any application of this Agreement (as
to any Party or otherwise) is held to be prohibited by or invalid under
applicable law, such provision or application shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement or any other
applications of this Agreement.

46



--------------------------------------------------------------------------------

 

10.5Interpretation.  The definitions set forth in Annex A and elsewhere in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  Unless otherwise indicated,
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The words “herein”, “hereof and “hereunder”
and words of similar import shall be deemed to refer to this Agreement
(including the Schedules and Exhibits) in its entirety and not to any part
hereof, unless the context shall otherwise require.  All references herein to
Articles, Sections, Schedules and Exhibits shall be deemed to refer to Articles,
Sections and Schedules of, and Exhibits to, this Agreement, unless the context
shall otherwise require. Unless the context shall otherwise require, any
references to any agreement or other instrument or statute or regulation are to
it as amended and supplemented from time to time (and, in the case of a statute
or regulation, to any corresponding provisions of successor statutes or
regulations).  Any reference in this Agreement to a “day” or number of “days”
that does not refer explicitly to a “Business Day” or “Business Days” shall be
interpreted as a reference to a calendar day or number of calendar days. If any
action or notice is to be taken or given on or by a particular calendar day, and
such calendar day is not a Business Day, then such action or notice shall be
deferred until, or may be taken or given on, the next Business Day. The table of
contents and headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.  

10.6Fees and Expenses. If the Transactions are not consummated for any reason
other than as a result of the Prospect Medical Parties' failure to satisfy a
material condition or breach of a material covenant or obligation under this
Agreement, each of the MPT Parties, on the one hand, and the Prospect Medical
Parties, on the other hand, shall bear its own expenses in connection with the
negotiation and the consummation of the transactions contemplated by this
Agreement and each other Transaction Document. If the Transactions are not
consummated because or as a result of the Prospect Medical Parties' failure to
comply with any provision of this Agreement, then all fees and expenses of the
parties shall be paid by the Prospect Medical Parties in accordance with Section
6.5 hereof. Notwithstanding anything herein to the contrary, and in addition to
the other provisions of this Agreement, if the Prospect Medical Parties, on the
one hand, or the MPT Parties, on the other hand, brings any action, suit or
other legal action or proceeding to enforce or establish any right of such party
under this Agreement, the party prevailing in such action, suit or proceeding
shall be entitled to recover all reasonable and documented out-of-pocket costs
and expenses incurred by the prevailing party in connection therewith,
including, without limitation, court costs and documented out-of-pocket
attorneys’ fees.

10.7Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS
EXECUTED AND PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW
PRINCIPLES.  

47



--------------------------------------------------------------------------------

 

10.8Jurisdiction and Venue.  EACH OF THE PARTIES CONSENTS TO PERSONAL
JURISDICTION IN THE STATE OF DELAWARE.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 10.8, EACH OF THE PARTIES AGREES THAT ANY ACTION OR PROCEEDING ARISING
FROM OR RELATED TO THIS AGREEMENT SHALL BE BROUGHT AND TRIED EXCLUSIVELY IN THE
STATE OR FEDERAL COURTS OF DELAWARE. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT.  EACH OF THE PARTIES EXPRESSLY
ACKNOWLEDGES THAT NEW YORK IS A FAIR, JUST AND REASONABLE FORUM AND AGREES NOT
TO SEEK REMOVAL OR TRANSFER OF ANY ACTION FILED BY THE OTHER PARTIES IN SAID
COURTS.  FURTHER, EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY CERTIFIED MAIL
ADDRESSED TO A PARTY AT THE ADDRESS DESIGNATED PURSUANT TO SECTION 10.1 SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PARTY FOR ANY ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT.  A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT MAY BE ENFORCED IN ANY OTHER COURT TO WHOSE
JURISDICTION ANY OF THE PARTIES IS OR MAY BE SUBJECT.  Notwithstanding the
foregoing, each of the Parties hereby agrees that it will not bring or support
any action, cause of action, claim, cross-claim or third-party claim of any kind
or description, whether in law or in equity, whether in contract or in tort or
otherwise, against any Financing Source, or any of its representatives, in any
way relating to this Agreement or any of the Transactions, including any dispute
arising out of or relating in any way to the Financing or the performance
thereof, in any forum other than the Supreme Court of the State of New York, New
York County, or, if under applicable Law exclusive jurisdiction is vested in the
Federal courts, the United States District Court for the Southern District of
New York, located in the Borough of Manhattan (and appellate courts thereof),
and that the provisions of Section 10.9 relating to the waiver of jury trial
shall apply to any such action, cause of action, claim, cross-claim or
third-party claim.

10.9Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY IN CONNECTION
WITH THIS AGREEMENT OR SUCH AGREEMENTS.

48



--------------------------------------------------------------------------------

 

10.10Specific Performance and Remedies.  

(a)The Parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed by them in
accordance with the terms hereof or were otherwise breached and that each party
hereto shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically the provisions of
this Agreement (without any requirement to post any bond or other security in
connection with seeking such relief or to prove damages), or any other remedy at
law or equity, exclusively in accordance with Section 10.8 hereof. The Parties
hereto agree not to raise any objections to the availability of the equitable
remedy of specific performance to prevent or restrain breaches of this Agreement
by the Prospect Medical Parties, on the one hand, and to prevent or restrain
breaches of this Agreement by the MPT Parties, on the other hand, and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of the Parties under this Agreement.  Each of the Parties hereto
hereby irrevocably submits with regard to any such action or proceeding relating
to this Section 10.10, for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Section 10.10 in any court
other than the aforesaid courts.  For purposes of this Section 10.10, each of
the Parties hereto hereby consents to service of process in accordance with the
terms of Section 10.8 of this Agreement.

(b)If the Closing shall not have occurred because of a breach by any of the
Parties of their respective obligations under this Agreement and all of the
conditions to such Parties' obligations as set forth in Section 6 have either
been satisfied or previously waived (or would have been satisfied or are capable
of being satisfied but for such breach of such Parties' respective obligations
under this Agreement), then the non-breaching Parties shall have the right to a
court order specifically enforcing the provisions of this Agreement to which
such breach applies and, in any event, to specifically force the Closing to
occur. If any of the non-breaching Parties brings any action to enforce
specifically the performance of the terms and provisions of this Agreement by
the breaching Parties, the Termination Date shall automatically be extended by
(x) the amount of time during which such action is pending, plus twenty (20)
Business Days or (y) such other time period established by the Delaware court
presiding over such action.

(c)In no event shall either party be entitled to both specific performance and
damages.  Neither party shall be entitled to special, punitive or consequential
damages.

10.11Entire Agreement; Modification.  This Agreement, together with all
exhibits, schedules and the other documents referred to herein, embody and
constitute the entire understanding between the Parties with respect to the
transactions contemplated herein (other than the Confidentiality Agreement), and
all prior agreements, understandings, representations and statements (oral or
written) are merged into this Agreement.  The Parties have not relied upon, and
shall not be entitled to rely upon, any prior or contemporaneous agreements,
understandings, representations or statements (oral or written) other than this
Agreement in effecting the transactions contemplated herein or
otherwise.  Neither this Agreement, any exhibit or schedule attached hereto, nor
any provision hereof or thereof may be modified or amended except by an
instrument in writing signed by the Parties; provided that, notwithstanding
anything to the contrary in this Agreement, Sections 10.7, 10.8, 10.9, 10.11,
10.15 and 10.17 and the definitions of “Financing Sources”, “Financing” and
“Non-Recourse Party” (such sections and definitions, collectively, the
“Financing Source Protection Provisions”), solely to the extent applicable to
the Financing Sources, cannot be amended, waived or otherwise modified in a
manner materially adverse to the Financing Sources, without the written consent
of the Financing Sources.

49



--------------------------------------------------------------------------------

 

10.12Extension; Waiver.  At any time prior to the Closing Date, the parties
hereto may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered pursuant hereto and (c)
waive compliance by the other party with any of the agreements or conditions
contained herein.  Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of the party against which such waiver or extension is to be
enforced.  Waiver of any term or condition of this Agreement by a party shall
not be construed as a waiver of any subsequent breach or waiver of the same term
or condition by such party, or a waiver of any other term or condition of this
Agreement by such party.

10.13Joint Drafting.  The Parties hereto and their respective counsel have
participated in the drafting and redrafting of this Agreement and the general
rules of construction which would construe any provisions of this Agreement in
favor of or to the advantage of one Party as opposed to the other Parties as a
result of one Party drafting this Agreement as opposed to the other Parties or
in resolving any conflict or ambiguity in favor of one Party as opposed to the
other Parties on the basis of which Party drafted this Agreement are hereby
expressly waived by all Parties to this Agreement.

10.14Counterparts.  This Agreement may be executed in any number of counterparts
and via facsimile or other electronic means, each of which shall be an original,
but all of which together shall constitute one and the same instrument.

10.15Binding Effect; No Third Party Beneficiaries.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns and, except as expressly set forth herein, is not
intended to confer upon any other Person (other than a Non-Recourse Party with
respect to Section 10.17 hereof) any rights or remedies hereunder; provided
that, notwithstanding anything to the contrary in this Agreement, the Financing
Sources shall be third party beneficiaries of, and shall have the right to
enforce their rights and remedies under, the Financing Source Protection
Provisions.

10.16Exhibits within Exhibits.  All exhibits or schedules referenced within any
of the Exhibits attached hereto, which are not otherwise attached in an agreed
upon form to such Exhibit, shall be mutually agreed to by the parties.

10.17No Recourse.  Notwithstanding anything that may be expressed or implied in
this Agreement, or in any document or instrument delivered in connection
herewith, each of the Parties, by its acceptance, directly or indirectly, of the
benefits of this Agreement, expressly covenants, acknowledges and agrees that
(a) no Person other than the Parties hereto shall have any obligation hereunder
(and with respect thereto, only to the extent expressly provided herein) and
that no recourse hereunder shall be had against, and no personal liability
whatsoever shall attach to, be imposed on or otherwise be incurred by (i) any of
the Parties' former, current and future direct or indirect equity holders,
controlling persons, directors, officers, employees, agents, Affiliates,
advisors, members, managers, general or limited partners, assignees,
or  representatives, (ii) any Financing Sources, or (iii) any former, current or
future direct or indirect equity holders, controlling persons, directors,
officers, employees, agents, Affiliates, advisors, members, managers, general or
limited partners or assignees, or representatives of any of the foregoing (each

50



--------------------------------------------------------------------------------

 

of the foregoing referred to in clause (i), (ii) or (iii) above being referred
to as a “Non-Recourse Party”), for any obligations of the Parties under this
Agreement, or for any claim (whether in tort, contract or otherwise) based on,
in respect of, or by reason of any such obligations or their creation or the
Transactions, through any of the Parties or otherwise, whether by or through
attempted piercing of the corporate veil, by or through a claim by or on behalf
of any of the Parties hereto against any of the other Parties or any
Non-Recourse Party, by the enforcement of any judgment or assessment or by any
legal or equitable proceeding, by virtue of any law, statute, or regulation, or
otherwise, and (b) in no event shall any Prospect Medical Party or any other
Person shall have any right to, nor shall any MPT Party or any of its
Representatives have any obligation to, enforce specifically or otherwise seek
specific performance of the commitment letter referred to in the definition of
“Financing” or any other agreements with any Financing Source relating to the
Financing.  Each of the Parties hereby covenants and agrees that it shall not
institute, and shall cause each of its Affiliates and its equity holders and
representatives not to attempt to assign or institute, directly or indirectly,
any claim, suit or proceeding or bring, or attempt to assign, any other claim
arising under, or in connection with, this Agreement or the Transactions against
any Non-Recourse Party.  Notwithstanding the foregoing, nothing in this Section
10.17 shall in any way limit or modify any Financing Source’s obligations to MPT
Operating Partnership, Medical Properties Trust, Inc. or any MPT Party, as
applicable, pursuant to any written agreement between such Financing Source, on
the one hand, and MPT Operating Partnership, Medical Properties Trust, Inc. or
such MPT Party, as applicable, on the other hand, with respect to the Financing.

10.18Electronically Transmitted Signatures.  In order to expedite the execution
of this Agreement, telecopied signatures or signatures sent by electronic mail
may be used in the place of original signatures on this Agreement.  The Parties
intend to be bound by the signatures of the telecopied or electronically mailed
signatures, and hereby waive any defenses to the enforcement of the terms of
this Agreement based on the form of the signature. Following any facsimile or
electronic mail transmittal, the Party shall promptly deliver the original
instrument by reputable overnight courier in accordance with the notice
provisions of this Agreement.

10.19Necessary Actions. Each Party shall perform any further acts and execute
and delivery any documents that may be reasonably necessary to carry out the
provisions of this Agreement.

[Remainder of this page intentionally blank; Signature pages follow.]

 

 

51



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Parties have executed or caused to be
executed this Agreement as of the Effective Date.

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

By:

 

/s/ Samuel S. Lee

Name:

 

Samuel S. Lee

Title:

 

Chairman and Chief Executive Officer

 

 

 

Signature Page 1 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

 

By:

 

/s/ Samuel S. Lee

Name:

 

Samuel S. Lee

Title:

 

President

 

 

 

Signature Page 2 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

SOUTHERN CALIFORNIA HEALTHCARE SYSTEM, INC.

 

 

 

By:

 

/s/ Samuel S. Lee

Name:

 

Samuel S. Lee

Title:

 

President

 

 

 

Signature Page 3 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

 

ALTA NEWPORT HOSPITAL, INC.

 

 

 

By:

 

/s/ Samuel S. Lee

Name:

 

Samuel S. Lee

Title:

 

President

 

 

 

Signature Page 4 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

PROSPECT MANCHESTER HOSPITAL, INC.

 

 

 

By:

 

/s/ Samuel S. Lee

Name:

 

Samuel S. Lee

Title:

 

Senior Vice President

 

 

 

Signature Page 5 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

PROSPECT ROCKVILLE HOSPITAL, INC.

 

 

 

By:

 

/s/ Samuel S. Lee

Name:

 

Samuel S. Lee

Title:

 

Senior Vice President

 

 

 

Signature Page 6 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

PROSPECT WATERBURY, INC.

 

 

 

By:

 

/s/ Samuel S. Lee

Name:

 

Samuel S. Lee

Title:

 

Senior Vice President

 

 

 

Signature Page 7 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

PROSPECT CROZER, LLC

 

 

 

By:

 

/s/ Samuel S. Lee

Name:

 

Samuel S. Lee

Title:

 

Senior Vice President

 

 

 

Signature Page 8 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

PROSPECT ECHN, INC.

 

 

 

By:

 

/s/ Samuel S. Lee

Name:

 

Samuel S. Lee

Title:

 

Senior Vice President

 

 

 

Signature Page 9 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

PROSPECT CCMC, LLC

 

 

 

By:

 

/s/ Samuel S. Lee

Name:

 

Samuel S. Lee

Title:

 

Senior Vice President

 

 

 

Signature Page 10 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

PROSPECT DCMH, LLC

 

 

 

By:

 

/s/ Samuel S. Lee

Name:

 

Samuel S. Lee

Title:

 

Senior Vice President

 

 

 



Signature Page 11 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

MPT PARTIES:

 

MPT of Upper Darby PMH, LLC

 

MPT of Manchester PMH, LLC

 

MPT of Rockville PHM, LLC

 

MPT of Springfield PMH, LLC

 

MPT of Ridley Park PMH, LLC

 

MPT of Upland PMH, LLC

 

MPT of Waterbury PMH, LLC

 

MPT OF NORTH PROVIDENCE PMH, LLC

 

MPT OF PROVIDENCE PMH, LLC  

 

 

By:

 

MPT Operating Partnership, L.P.

Its:

 

Sole Member of each above-referenced entity

 

 

By:

 

/s/ R. Steven Hamner

Name:

 

R. Steven Hamner

Its:

 

Executive Vice President & CFO

 

 

 

Signature Page 12 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

MPT of Van Nuys PMH, L.P.

By:

 

MPT of Van Nuys PMH GP, LLC

Its:

 

General Partner

 

MPT of Hollywood PMH, L.P.

By:

 

MPT of Hollywood PMH GP, LLC

Its:

 

General Partner

 

MPT of Los Angeles PMH, L.P.

By:

 

MPT of Los Angeles PMH GP, LLC

Its:

 

General Partner

 

MPT of Culver City PMH, L.P.

By:

 

MPT of Culver City PMH GP, LLC

Its:

 

General Partner

 

MPT of Bellflower PMH, L.P.

By:

 

MPT of Bellflower PMH GP, LLC

Its:

 

General Partner

 

MPT of Norwalk PMH, L.P.

By:

 

MPT of Norwalk PMH GP, LLC

Its:

 

General Partner

 

MPT of Tustin PMH, L.P.

By:

 

MPT of Tustin PMH GP, LLC

Its:

 

General Partner

 

By:

 

MPT Operating Partnership, L.P.

Its:

 

Sole Member of each above-referenced General Partner entity

 

By:

 

/s/ R. Steven Hamner

Name:

 

R. Steven Hamner

Its:

 

Executive Vice President & CFO

 

MPT TRS LENDER PMH, LLC

 

By:

 

MPT Development Services, Inc.

Its:

 

Sole Member

 

By:

 

/s/ R. Steven Hamner

Name:

 

R. Steven Hamner

Its:

 

Executive Vice President & CFO

 

 

 

Signature Page 13 of 13

Real Property Asset Purchase Agreement



--------------------------------------------------------------------------------

 

LIST OF ANNEX AND EXHIBITS

 

Annex A

Defined Terms

 

 

Exhibit A

Addresses

 

 

Exhibit B

Master Lease I

 

 

Exhibit C

Riders and Inserts for Master Lease II

 

 

Exhibit D

Mortgage Loan Agreement

 

 

Exhibit E

TRS Note

 

 

Exhibit F

List of Transaction Documents for Closing

 

 

Exhibit G

Intercreditor Agreement

 

 

Exhibit H

Promissory Note

 

 

Exhibit I

Form of Mortgage

 

 

Exhibit J

Guaranty

 

 

Exhibit K

Security Agreement

 

 

Exhibit L

Pledge Agreement

 

 

Exhibit M

Noncompetition Agreement

 

 

Exhibit N

Environmental Indemnification Agreement

 

 

Exhibit O

Assignment of Rents and Leases

 

 

Exhibit P

Collateral Assignment

 

 

List of Annex and Exhibits



--------------------------------------------------------------------------------

 

 

List of Annex and Exhibits

